EXECUTION COPY




























AGREEMENT AND PLAN OF MERGER




BY AND AMONG




WINNING EDGE INTERNATIONAL, INC.




PROGAMES ACQUISITION CORP.




AND




PROGAMES NETWORK, INC.




March 6, 2007

















DC1 30188168.8




TABLE OF CONTENTS

Article I  Certain Definitions

Article II  The Transaction

2.1

The Merger

2.2

Consideration; Conversion of ProGames Shares.

2.3

The Closing

2.4

Actions at the Closing.

2.5

Effect on Capital Stock.

2.6

Certificate Legends

2.7

Certificate of Incorporation

2.8

Bylaws

2.9

Directors and Officers

2.10

Closing of Transfer Books

2.11

Tax and Accounting Consequences

2.12

Additional Action

2.13

Taking of Necessary Action; Further Action

2.14

Dissenters’ Rights

Article III  Representations and Warranties of ProGames

3.1

Organization, Qualification and Corporate Power

3.2

Capitalization

3.3

Authorization of Transaction

3.4

Noncontravention

3.5

Subsidiaries

3.6

Financial Statements

3.7

Absence of Certain Changes

3.8

Undisclosed Liabilities

3.9

Tax Matters

3.10

Assets

3.11

Owned Real Property

3.12

Real Property Leases

3.13

Intellectual Property

3.14

Contracts

3.15

Insurance

3.16

Litigation.

3.17

Legal Compliance; Restrictions on Business Activities

3.18

Employees.

3.19

Employee Benefits.

3.20

Permits

3.21

Brokers’ Fees

3.22

Books and Records

3.23

Banking Relationships and Investments

3.24

Environmental Protection

3.25

Dissenting Shares

3.26

ProGames Action

3.27

Access to Information

3.28

Disclosure

Article IV  Representations and Warranties of  Winning Edge and the Merger Sub

4.1

Organization

4.2

Capitalization

4.3

Authorization of Transaction

4.4

Noncontravention

4.5

Subsidiaries

4.6

Reports and Financial Statements

4.7

Absence of Certain Changes

4.8

Undisclosed Liabilities

4.9

Tax Matters.

4.10

Assets

4.11

Owned Real Property

4.12

Real Property Leases

4.13

Intellectual Property

4.14

Contracts

4.15

Insurance

4.16

Litigation.

4.17

Legal Compliance; Restrictions on Business Activities

4.18

Employees.

4.19

Employee Benefits.

4.20

Permits

4.21

Brokers’ Fees

4.22

Books and Records

4.23

Banking Relationships and Investments

4.24

Environmental Protection

4.25

Winning Edge and the Merger Sub Action

4.26

Access to Information

4.27

Merger Shares

4.28

Business of the Merger Sub

4.29

Qualification as a Reorganization

4.30

Absence of Plans

4.31

Disclosure

Article V  Covenants

5.1

Best Efforts

5.2

Securities Laws.

5.3

Reorganization

5.4

Reasonable Commercial Efforts and Further Assurances

5.5

No Solicitation

5.6

Indemnification

5.7

Reverse Stock Split

5.8

Series B Preferred Stock; Special Dividend

5.9

Private Placement

5.10

Officers and Directors of Winning Edge

5.11

Certain Employees

5.12

Notice of Redemption

5.13

Restructure of Bridge Financing

5.14

Renegotiation of Consulting Agreement

5.15

Bank Accounts

5.16

No Stock Issuances

Article VI  Conditions to Consummation of Merger

6.1

Conditions to Each Party’s Obligations

6.2

Conditions to Obligations of Winning Edge and the Merger Sub

6.3

Conditions to Obligations of ProGames

6.4

Certain Waivers

Article VII  Termination; Indemnification

7.1

Termination of Agreement

7.2

Effect of Termination.

7.3

Amendment

7.4

Extension, Waiver

7.5

Survival of Representations, Warranties and Covenants.

7.6

Indemnification of Winning Edge

7.7

Indemnification of ProGames

7.8

General Notice and Procedural Requirements for Indemnity Claims

7.9

Notice and Procedural Requirements for Third Party Claims

7.10

Notice and Procedural Requirements for Direct Claims

7.11

Maximum Liability

Article VIII  Miscellaneous

8.1

No Third Party Beneficiaries

8.2

Entire Agreement

8.3

Succession and Assignment

8.4

Public Announcement

8.5

Confidentiality

8.6

Counterparts, Facsimile Signatures

8.7

Headings

8.8

Notices

8.9

Governing Law

8.10

Severability

8.11

Expenses; Attorney’s Fees

8.12

Disclosure Letters

8.13

Construction

8.14

Incorporation of Exhibits and Schedules







List of Exhibits

Exhibit A – Financial Statements

Exhibit B – Form of Accredited Investor Questionnaire

Exhibit C – Series B Preferred Stock

Exhibit D – Officers and Directors of Winning Edge After the Merger

Exhibit E – Form of Opinion of Seyfarth Shaw LLP

Exhibit F – Form of Opinion of Victor D. Schwarz, P.C.





– i –

DC1 30188168.8




AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) entered into as of March 6,
2007, by and among WINNING EDGE INTERNATIONAL, INC., a Delaware corporation
(“Winning Edge”), PROGAMES ACQUISITION CORP., a Delaware corporation and a
wholly-owned subsidiary of Winning Edge (the “Merger Sub”), and PROGAMES
NETWORK, INC., a Delaware corporation (“ProGames”).  Winning Edge, the Merger
Sub and ProGames each, individually, a “Party” or, collectively, the “Parties.”

RECITALS

WHEREAS, this Agreement contemplates a merger of the Merger Sub with and into
ProGames (the “Merger”) in a transaction that is intended to qualify, for
federal income tax purposes, as a reverse triangular merger under Section
368(a)(2)(E) of the Code (as defined below), in which the stockholders of
ProGames will receive capital stock of Winning Edge in exchange for their shares
of capital stock of ProGames.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, agreements and covenants herein contained, and for good and other
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

The following terms undefined in the text of this Agreement shall have the
following meanings:

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in Washington, D.C. shall be authorized or required by law
to close.

“Closing Documents” shall mean documents, certificates or other instruments
delivered or to be delivered by or on behalf of ProGames at the Closing pursuant
to Article VI, the Schedules and Exhibits of this Agreement.

“Code” shall mean United States Internal Revenue Code of 1986, as amended.

“Dissenting Shares” shall have the meaning set forth in Section  of this
Agreement.

“Employee Benefit Plan” shall mean any “employee pension benefit plan” (as
defined in Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended), any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), and any other written or oral plan, agreement or arrangement involving
direct or indirect compensation, including, without limitation, insurance
coverage, severance benefits, disability benefits, deferred compensation,
bonuses, options, or other forms of incentive compensation or post-retirement
compensation.

“ERISA Affiliate” shall mean any entity which is a member of (i) a controlled
group of corporations (as defined in Section 414(b) of the Code), (ii) a group
of trades or businesses under common control (as defined in Section 414(c) of
the Code), or (iii) an affiliated service group (as defined under Section 414(m)
of the Code or the regulations under Section 414(o) of the Code), any of which
includes ProGames.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“GAAP” shall mean Generally Accepted Accounting Principles.

“Governmental Entity” shall mean any court, arbitration tribunal, administrative
agency or commission or other governmental or regulatory authority or agency.

“including”, “include”, “includes”, shall be construed as if followed by the
phrase “without limitation”.

“Intellectual Property” shall mean all intellectual property that ProGames owns
or uses in the conduct of its business, as it is currently conducted, including,
but not limited to, (i) all United States and foreign patents (both issued and
applied for) listed on the ProGames Disclosure Letter, (ii) all trademarks,
trade names, service marks, copyrights, and all applications for such
trademarks, trade names, service marks and copyrights, and all patent rights in
each case listed on the ProGames Disclosure Letter, and (iii) all trade secrets,
schematics, technology, know-how, computer software programs or applications and
tangible or intangible proprietary information or material, and all third-party
issued United States and foreign patents, patent rights and patent applications
(excluding packaged commercially available licensed software programs sold to
the public).  

“knowledge” shall mean, (a) when made with reference to ProGames, the actual
knowledge of the executive officers of ProGames, and (b) when made with
reference to Winning Edge, the actual knowledge of the executive officers of
Winning Edge.

“Material Adverse Effect” when used in connection with an entity means any
change, event, circumstance or effect whether or not such change, event,
circumstance or effect is caused by or arises in connection with a breach of a
representation, warranty, covenant or agreement of such entity in this Agreement
that is or is reasonably likely to be materially adverse to the business, assets
(including intangible assets), capitalization, financial condition, operations
or results of operations, employees, or prospects of such entity taken as a
whole with its subsidiaries, except to the extent that any such change, event,
circumstance or effect results from (i) changes in general economic conditions,
(ii) changes affecting the industry generally in which such entity operates
(provided that such changes do not affect such entity in a substantially
disproportionate manner), or (iii) changes in the trading prices for such
entity’s capital stock.

“Merger Shares” shall mean Winning Edge Stock issued to ProGames’s stockholders
in consideration for the conversion of ProGames Shares as a result of the
Merger.  The maximum number of Merger Shares issuable in connection with the
Merger is 34,129,823 shares of Winning Edge Stock, which, immediately after the
consummation of the Merger and prior to the closing of the Private Placement,
shall equal no less than 87.5% of the sum of (x) all issued and outstanding
shares of Winning Edge Stock plus (y) 22,222  shares (after giving effect to the
Reverse Stock Split) issuable to Wayne Allen Root at the Closing and 232,176
shares (after giving effect to the Reverse Stock Split) issuable to Corporate
Strategies at the Closing and all shares of Winning Edge Stock issuable upon the
conversion or exchange of all outstanding shares of stock and other securities
and the exercise of all outstanding options, warrants and other rights to
acquire shares of Winning Edge Stock or securities convertible into or
exchangeable for shares of Winning Edge Stock except for 113,976 shares (after
giving effect to the Reverse Stock Split) issuable upon the exercise of
outstanding options, warrants and rights to acquire Winning Edge Stock that at
prices greater than $2.00 per share (after giving effect to the Reverse Stock
Split) and 9,969,000 shares (before giving effect to the Reverse Stock Split)
reserved for issuance in accordance with the terms of the Secured Convertible
Term Note held by Laurus Master Fund, Ltd. and will not be issued if the Secured
Convertible Term Note is repaid as contemplated in Section .

“Merger Sub Common Stock” shall mean the common stock, par value $0.001 per
share, of the Merger Sub.

“Permits” shall mean all permits, licenses, registrations, certificates, orders
or approvals received from any Governmental Entity (including, without
limitation, those issued or required under applicable export laws or
regulations).

“Person” or “person” shall mean any individual, partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust or
incorporated organization.

“Private Placement” shall mean a private placement offering pursuant to which
Winning Edge intends to raise a minimum $2,200,000 in gross proceeds pursuant to
the sale of equity-linked securities, and which the initial closing of such
offering is to be closed on or prior to the Closing Date.  The consummation of
the Merger is one of the conditions to the closing of the Private Placement.

“ProGames Shares” shall mean all of the issued and outstanding shares of capital
stock of ProGames on a fully diluted basis, consisting of 3,265,053 shares of
common stock, $0.001 par value per share.

“Reverse Stock Split” shall have the meaning set forth in Section .

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Interest” shall mean any mortgage, pledge, security interest,
encumbrance, charge, or other lien (whether arising by contract or by operation
of law), other than (i) mechanic’s, materialmen’s, and similar liens, (ii) liens
arising under worker’s compensation, unemployment insurance, social security,
retirement, and similar legislation, (iii) liens on goods in transit incurred
pursuant to documentary letters of credit, in each case arising in the ordinary
course of business of ProGames and not material to ProGames, and (iv) liens for
current Taxes that are being contested in good faith.

“Taxes” shall mean all taxes, charges, fees, levies or other similar assessments
or liabilities, including, without limitation, income, gross receipts, ad
valorem, premium, value-added, excise, real property, personal property, sales,
use, transfer, withholding, employment, payroll and franchise taxes imposed by
the United States of America or any state, local or foreign government, or any
agency thereof, or other political subdivision of the United States or any such
government, and any interest, fines, penalties, assessments or additions to tax
resulting from, attributable to or incurred in connection with any tax or any
contest or dispute thereof and any amounts of Taxes of another person that
ProGames or any subsidiary thereof is liable to pay by law or otherwise.

“Tax Returns” means all reports, returns, declarations, statements or other
information supplied or required to be supplied to a taxing authority in
connection with Taxes including, without limitation, any schedules, attachments
or amendments thereto.

“Third Party Intellectual Property Rights” shall mean all material written
licenses, sublicenses and other agreements as to which ProGames is a party and
pursuant to which ProGames is authorized to use any third party patents, patent
rights, trademarks, service marks, trade secrets or copyrights, including
software which is used in the business of ProGames or which form a part of any
existing product or service of ProGames, excluding commercially available
licensed software programs sold to the public.

“Winning Edge Stock” shall mean common stock, par value $0.0001 per share, of
Winning Edge.  It is understood and agreed that the Merger Shares issued in
connection with the transactions contemplated by this Agreement shall be shares
of common stock of Winning Edge that have not been registered under the
Securities Act.

ARTICLE II

THE TRANSACTION

2.1

The Merger.  Upon and subject to the terms and conditions of this Agreement,
Merger Sub shall merge with and into ProGames (such merger is referred to herein
as the “Merger”) at the Effective Time.  From and after the Effective Time, the
separate corporate existence of the Merger Sub shall cease and ProGames shall
continue as the surviving corporation in the Merger (the “Surviving
Corporation”).  The Surviving Corporation shall be operated as a wholly-owned
subsidiary of Winning Edge.  The “Effective Time” shall be the time at which the
Certificate of Merger of ProGames and the Merger Sub (the “Certificate of
Merger”), prepared and executed in accordance with the relevant provisions of
the Delaware General Corporation Law  (the “DGCL”), is filed with and accepted
by the Secretary of State of the State of Delaware.  The Merger shall have the
effects specified in this Agreement, the Certificate of Merger and the
applicable provisions of the DGCL.  Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, all of the property,
rights, privileges, powers and franchises of ProGames and the Merger Sub shall
vest in the Surviving Corporation, and all debts, liabilities and duties of
ProGames and the Merger Sub shall become the debts, liabilities and duties of
the Surviving Corporation.  

2.2

Consideration; Conversion of ProGames Shares.

(a)

In the event that all of ProGames Shares are converted as a result of the
Merger, the holders of ProGames Shares will be issued an aggregate of 34,129,823
shares of Winning Edge Stock as determined pursuant to Section (b) hereafter.

(b)

At the Effective Time and without any further action on the part of Winning
Edge, ProGames or any other Person, each of ProGames Shares outstanding as of
immediately prior to the Effective Time (other than any ProGames Shares that are
Dissenting Shares) shall be converted into the right to receive 10.45307 shares
of Winning Edge Stock (the “Merger Shares”) but in no event will more than
35,000,000 shares in aggregate be issued.

(c)

Within five (5) Business Days after the Closing Date, Winning Edge shall deliver
to the stockholders of ProGames in connection with the Merger and in
consideration for the conversion of ProGames Shares, stock certificates
representing the Merger Shares issued in the names of such stockholders and in
the amounts set forth in Schedule .

2.3

The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the Washington, DC offices of Seyfarth Shaw
LLP, on or before the later of May 18, 2007 (the “Termination Date”) or
twenty-one (21) days after the mailing of an information statement to the
shareholders of Winning Edge or, if all of the conditions to the obligations of
the Parties to consummate the transactions contemplated hereby have not been
satisfied or waived by such date, on the third Business Day after the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than those conditions
which by their terms can only be satisfied on the date of the Closing) (the
“Closing Date”).  If the Closing is consummated, Winning Edge, the Merger Sub
and ProGames will be deemed to have waived any of the conditions set forth in
 to the extent not satisfied at or prior to the Closing.

2.4

Actions at the Closing.

(a)

ProGames shall deliver the following to Winning Edge:

(i)

certificates representing ProGames Shares, accompanied by stock powers duly
executed in blank or duly executed instruments of transfer, medallion
guaranteed, and any other documents that are necessary to transfer to Winning
Edge good and valid title to ProGames Shares free and clear of all liens; and

(ii)

the various certificates, instruments and documents referred to in Section  to
be delivered by ProGames.  All certificates representing ProGames Shares
surrendered to Winning Edge shall be canceled after such delivery.  Until
surrendered as contemplated by this Section , each such certificate representing
ProGames Shares (other than any certificate representing Dissenting Shares)
shall be deemed, from and after the Effective Time, to represent only the right
to receive the applicable Merger Shares in accordance with this Agreement.

(b)

Winning Edge shall deliver the following to ProGames:

(i)

certificates representing the Merger Shares in accordance with Section ; and

(ii)

the various certificates, instruments and documents referred to in Section  to
be delivered by Winning Edge or the Merger Sub.

2.5

Effect on Capital Stock.

(a)

At the Effective Time, ProGames Shares shall, except with respect to any
Dissenting Shares, by virtue of the Merger and without any action on the part of
any Party or the holder thereof, automatically be canceled and extinguished and
converted into the right to receive the Merger Shares.

(b)

At the Effective Time, each share of the Merger Sub Common Stock issued and
outstanding immediately prior to the Effective Time shall be converted into and
exchanged for one validly issued, fully paid and nonassessable share of common
stock, par value $0.001 per share, of the Surviving Corporation.

(c)

Notwithstanding the foregoing, no fractional shares of Winning Edge Stock shall
be issued as part of the Merger Shares.  All shares of Winning Edge Stock issued
to the holders of ProGames Shares at the Effective Time pursuant to this Section
 shall be rounded to the nearest whole number.

(d)

Notwithstanding the foregoing, no amounts shall be payable at or after the
Effective Time with respect to any Dissenting Shares (as defined in Section ) or
any shares of ProGames Shares with respect to which dissenters’ rights have not
terminated.  In the case of Dissenting Shares, payment shall be made in
accordance with  and the DGCL.  In the case of any shares with respect to which
dissenters’ rights have not terminated as of the Effective Time, if such
ProGames Shares become Dissenting Shares, payment shall be made in accordance
with  and the DGCL, and if, instead, the dissenters’ rights with respect to such
ProGames Shares irrevocably terminate after the Effective Time, such shares
shall be entitled only to receive the applicable Merger Shares upon delivery of
the certificate(s) representing the applicable ProGames Shares.

2.6

Certificate Legends.  The Merger Shares to be issued pursuant to this  shall not
have been registered and shall be characterized as “restricted securities” under
the federal securities laws, and under such laws such shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  Each certificate evidencing Merger Shares to be issued pursuant
to this  shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT  BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION WITHOUT AN
EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL REASONABLY
ACCEPTABLE TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

2.7

Certificate of Incorporation.  At the Effective Time, the Certificate of
Incorporation of ProGames, as in effect immediately prior to the Effective Time,
shall be the Certificate of Incorporation of the Surviving Corporation until
hereafter amended as provided by the DGCL.

2.8

Bylaws.  The Bylaws of the Surviving Corporation shall be the same as the Bylaws
of ProGames immediately prior to the Effective Time.

2.9

Directors and Officers.  The directors of ProGames shall become the directors of
the Surviving Corporation immediately after the Effective Time.  The officers of
ProGames shall become the officers of the Surviving Corporation immediately
after the Effective Time, retaining their respective positions.  In addition,
immediately after the Effective Time, Winning Edge shall appoint the individuals
set forth on Exhibit D as the officers and directors of Winning Edge, each to
hold office until such time as their successors are duly elected and qualified.

2.10

Closing of Transfer Books.  At the Effective Time, each of the holders of
ProGames Shares shall cease to have any rights as a stockholder of ProGames
(except as set forth in this Agreement with respect to the Merger Shares), and
the stock transfer books of ProGames shall be closed with respect to all
ProGames Shares outstanding immediately prior to the Effective Time.  No further
transfer of any such ProGames Shares shall be made on such stock transfer books
after the Effective Time.  If, after the Effective Time, a valid certificate
previously representing any ProGames Shares is presented to Winning Edge, such
certificate shall be canceled and exchanged as provided in this .

2.11

Tax and Accounting Consequences.  It is intended by the parties hereto that the
Merger shall constitute a reverse triangular merger reorganization within the
meaning of Section 368(a)(2)(E) of the Code.

2.12

Additional Action.  The Surviving Corporation may, at any time after the
Effective Time, take any action, including executing and delivering any
document, in the name and on behalf of ProGames, necessary to consummate the
Merger and confirm the effectiveness of the Merger, so long as such action is
not inconsistent with this Agreement.

2.13

Taking of Necessary Action; Further Action.  If, at any time after the Effective
Time, any further action is necessary or desirable to carry out the purposes of
this Agreement and to vest the Surviving Corporation with full right, title and
possession to all assets, property, rights, privileges, powers and franchises of
ProGames and the Merger Sub, the officers and directors of ProGames and the
Merger Sub are fully authorized in the name of their respective corporations or
otherwise to take, and each of them shall take, all such lawful and necessary
action, so long as such action is not inconsistent with this Agreement.

2.14

Dissenters’ Rights.  ProGames Shares that have not been voted for approval of
this Agreement or consented thereto in writing and with respect to which a
demand for payment and appraisal have been properly made in accordance with the
DGCL (“Dissenting Shares”) will not be converted into the right to receive the
Merger Shares otherwise payable with respect to such ProGames Shares at or after
the Effective Time, but will be converted into the right to receive from the
Surviving Corporation such consideration as may be determined to be due with
respect to such Dissenting Shares pursuant to the DGCL.  If a holder of
Dissenting Shares (a “Dissenting Stockholder”) withdraws his or her demand for
such payment and appraisal or becomes ineligible for such payment and appraisal,
then, as of the Effective Time or the occurrence of such event of withdrawal or
ineligibility, whichever last occurs, such holder’s Dissenting Shares will cease
to be Dissenting Shares and will be converted into the right to receive, and
will be exchangeable for, the Merger Shares in accordance with Section  of this
Agreement.  ProGames will give Winning Edge and Merger Sub prompt notice of any
demand received by ProGames from a holder of Dissenting Shares for appraisal of
such Dissenting Stockholder’s ProGames Shares, and Winning Edge shall have the
right to participate in all negotiations and proceedings with respect to such
demand.  ProGames agrees that, except with the prior written consent of Winning
Edge, or as required under the DGCL, it will not voluntarily make any payment
with respect to, or settle or offer or agree to settle, any such demand for
appraisal.  Each Dissenting Stockholder who, pursuant to the provisions of the
DGCL, becomes entitled to payment of the value of the Dissenting Shares will
receive payment therefor but only after the value therefor has been agreed upon
or finally determined pursuant to such provisions.  Any portion of the Merger
Shares that would otherwise have been payable with respect to Dissenting Shares
if such ProGames Shares were not Dissenting Shares will be retained by Winning
Edge.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PROGAMES

Except as set forth in the ProGames Disclosure Letter attached to this Agreement
(the “ProGames Disclosure Letter”), ProGames hereby represents and warrants to
Winning Edge and the Merger Sub as follows:

3.1

Organization, Qualification and Corporate Power.  ProGames is a corporation duly
organized, validly existing and in corporate good standing under the laws of the
State of Delaware.  ProGames is duly qualified to conduct business and is in
corporate good standing under the laws of each jurisdiction in which the nature
of its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect on ProGames.  ProGames has the
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.  ProGames has furnished
or made available to Winning Edge true and complete copies of its Certificate of
Incorporation and Bylaws, each as amended and as in effect on the date hereof
(hereinafter the “ProGames Charter” and “Bylaws”, respectively).  ProGames is
not in default under or in violation of any provision of ProGames Charter or
Bylaws.

3.2

Capitalization.  The authorized capital stock of ProGames consists of 20,000,000
shares of capital stock, all of which are designated as common stock, $0.001 par
value, and of which 3,120,000 shares are issued and outstanding.  Section  of
the ProGames Disclosure Letter sets forth a complete and accurate list of all
stockholders of ProGames, indicating the number of ProGames Shares held by each
stockholder and their respective addresses.  All issued and outstanding shares
of ProGames stock have been duly authorized and validly issued, and are fully
paid and nonassessable.  All of the outstanding shares of common stock and other
outstanding securities of ProGames have been duly and validly issued in
compliance with federal and state securities laws.  Except as set forth in
Section  of the ProGames Disclosure Letter, there are no outstanding or
authorized subscriptions, options, warrants, plans or, except for this Agreement
and as contemplated by this Agreement, other agreements or rights of any kind to
purchase or otherwise receive or be issued, or securities or obligations of any
kind convertible into, any shares of capital stock or other securities of
ProGames, and there are no dividends which have accrued or been declared but are
unpaid on the capital stock of ProGames.  There are no outstanding or authorized
stock appreciation, phantom stock or similar rights with respect to ProGames.
 All of the issued and outstanding shares of ProGames’s capital stock are free
and clear of any liens, pledges, encumbrances, charges, agreements adversely
effecting title to such shares or claims (other than those created by virtue of
this Agreement or by Winning Edge), and the certificates evidencing the
ownership of such shares are in proper form for the enforcement of the rights
and limitations of rights pertaining to said shares which are set forth in
ProGames Charter and Bylaws.  All securities issued by ProGames through the date
of this Agreement have been issued in compliance with all federal and state
securities laws including, without limitation, applicable exemptions from any
requirements for registration or qualification.

3.3

Authorization of Transaction.  Subject to ProGames Stockholder Approval (as
defined below) of the Merger and this Agreement, ProGames has the corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement and,
subject to the adoption of this Agreement and the approval of the Merger by at
least a majority of the votes represented by the outstanding ProGames Shares
entitled to vote on this Agreement and the Merger, voting in accordance with the
DGCL and ProGames Charter (the “ProGames Stockholder Approval”), the performance
by ProGames of this Agreement and the consummation by ProGames of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of ProGames.  This Agreement has been
duly and validly executed and delivered by ProGames and, assuming the due
authorization, execution and delivery by Winning Edge and the Merger Sub,
constitutes a valid and binding obligation of ProGames, enforceable against
ProGames in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally, and
except that the availability of equitable remedies, including specific
performance, is subject to the discretion of the court before which any
proceeding therefor may be brought.  Simultaneous with the execution and
delivery of this Agreement, at least a majority of the votes represented by the
outstanding ProGames Shares entitled to vote on this Agreement and the Merger
have submitted their written consent to the adoption of this Agreement and the
approval of the Merger.

3.4

Noncontravention.  Subject to receipt of ProGames Stockholder Approval,
compliance with the applicable requirements of the Securities Act and any
applicable state securities laws and the filing of the Certificate of Merger as
required by the State of Delaware, neither the execution and delivery of this
Agreement by ProGames, nor the consummation by ProGames of the transactions
contemplated hereby, will: (a) conflict with or violate any provision of
ProGames Charter or the Bylaws; (b) require on the part of ProGames any filing
with, or any permit, authorization, consent or approval of, any Governmental
Entity, other than (i) those required solely by reason of Winning Edge’s or the
Merger Sub’s participation in the transactions contemplated hereby, (ii) those
required to be made by Winning Edge or the Merger Sub, and (iii) any filing,
permit, authorization, consent or approval which if not made or obtained would
not have a Material Adverse Effect on ProGames; (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under, any contract listed in Section  of the ProGames Disclosure Letter,
except for any conflict, breach, default, acceleration, right to accelerate,
termination, modification, cancellation, notice, consent or waiver that would
not reasonably be expected to have a Material Adverse Effect on ProGames; (d)
result in the imposition of any Security Interest upon any assets of ProGames;
or (e) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to ProGames, any of its properties or assets, other than such
conflicts, violations, defaults, breaches, cancellations or accelerations
referred to in clauses (a) through (e) (inclusive) hereof which would not have a
Material Adverse Effect on ProGames.

3.5

Subsidiaries.  Except as set forth in Section  of the ProGames Disclosure
Letter, ProGames does not have any direct or indirect subsidiaries or any equity
interest in any other firm, corporation, membership, joint venture, association
or other business organization.

3.6

Financial Statements.  Attached as Exhibit A is the audited balance sheet as of
March 31, 2006 and unaudited balance sheet as of January 31, 2007 (the “Balance
Sheet Date”), audited statements of operations and statements of cash flows from
December 16, 2005 (inception) through March 31, 2006, unaudited statements of
operations and statements of cash flows for the ten-month period ended January
31, 2007 and from December 16, 2005 (inception) through January 31, 2007 and the
unaudited statement of changes in stockholders’ equity from December 16, 2005
(inception) through January 31, 2007.  Such financial statements (collectively,
the “Financial Statements”) have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods covered thereby, fairly and
accurately present the financial condition, results of operations and cash flows
of ProGames as of the respective dates thereof and for the periods referred to
therein and are consistent with the books and records of ProGames; provided,
however, that the Financial Statements referred to above are subject to normal
recurring year-end adjustments (which will not in the aggregate be material).
 The books and records, financial and otherwise, of  ProGames are in all
material respect complete and correct and have been maintained in accordance
with sound business and bookkeeping practices so as to accurately and fairly
reflect, in reasonable detail, the transactions and dispositions of the assets
of  ProGames.  ProGames has maintained a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions have been and
are executed in accordance with management's general or specific authorization;
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with generally accepted accounting principles
or any other criteria applicable to such statements and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management's general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.

3.7

Absence of Certain Changes.  Since the Balance Sheet Date, ProGames has
conducted its business as ordinarily conducted consistent with past practice and
there has not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any Material Adverse Effect on ProGames.

3.8

Undisclosed Liabilities.  ProGames has no liability (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities accrued, reflected, reserved
against on the Financial Statements, (b) liabilities which have arisen since the
Balance Sheet Date, in the ordinary course of business, (c) contractual or
statutory liabilities incurred in the ordinary course of business, and (d)
liabilities which would not have a Material Adverse Effect on ProGames.

3.9

Tax Matters.  ProGames has timely (taking into account extensions of time to
file) filed all Tax Returns that it was required to file and all such Tax
Returns were correct and complete in all material respects.  All Taxes that
ProGames is or was required by law to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Entity or deposited in accordance with law.

3.10

Assets.  ProGames has good and marketable title to or, in the case of leased
assets, a valid leasehold interest in, all tangible assets necessary for the
conduct of its businesses as presently conducted.  No asset of ProGames
(tangible or intangible) is subject to any Security Interest.  All machinery and
equipment is in good condition and repair, normal wear and tear excepted.  All
leases of personal property to which ProGames is a party are fully effective and
afford ProGames peaceful and undisturbed possession of the subject matter of the
lease.  ProGames is not in violation of any zoning, building, safety or
environmental ordinance, regulation or requirement or other law or rule
applicable to the operation of the owned or leased assets (the violation of
which would have a Material Adverse Effect on its business), nor has ProGames
received any written notice of violation with which it has not complied.

3.11

Owned Real Property.  ProGames does not own any real property.

3.12

Real Property Leases.  Section  of the ProGames Disclosure Letter lists all real
property leased or subleased to ProGames.  ProGames has delivered or made
available to Winning Edge correct and complete copies of the leases and
subleases (as amended to date) listed in Section  of the ProGames Disclosure
Letter.  With respect to each lease and sublease listed in Section  of the
ProGames Disclosure Letter:

(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect with respect to ProGames and, to ProGames’s knowledge, is legal,
valid, binding, enforceable and in full force and effect with respect to each
other party thereto, and will continue to be so following the Closing in
accordance with the terms thereof as in effect prior to the Closing (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought);

(b)

ProGames is not in breach or default under any such lease or sublease and, to
ProGames’s knowledge, no other party to the lease or sublease is in breach or
default, and, no event has occurred which, with notice or lapse of time, would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;

(c)

there are no oral agreements or forbearance programs in effect as to the lease
or sublease;

(d)

ProGames has not received any written notice of any dispute with regards to any
lease or sublease; and

(e)

ProGames has not assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the leasehold or subleasehold.

3.13

Intellectual Property.  Section  of the ProGames Disclosure Letter is a true and
complete list of (i) all Intellectual Property presently owned or held by
ProGames and (ii) any license agreements under which ProGames has access to any
confidential information used by ProGames in its business (such licenses and
agreements, collectively, the “Intellectual Property Rights”) necessary for the
conduct of ProGames’s business as conducted and as currently proposed to be
conducted by ProGames.  ProGames owns, or has the right to use, free and clear
of all Security Interests, all of the Intellectual Property and the Intellectual
Property Rights.  There are no outstanding options, licenses or agreements of
any kind relating to the Intellectual Property and the Intellectual Property
Rights, nor is ProGames bound by or a party to any options, licenses or
agreements of any kind with respect to any of the Intellectual Property, the
Intellectual Property Rights and the patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses, information and other proprietary
rights and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
 ProGames has not received any communications alleging that ProGames has
violated or, by conducting its business as conducted and as currently proposed
to be conducted by ProGames, violates any Third Party Intellectual Property
Rights and to ProGames’s knowledge, the business as conducted and as currently
proposed to be conducted by ProGames will not cause ProGames to infringe or
violate any Third Party Intellectual Property Rights.  There is no defect in the
title to any of the Intellectual Property or, to the extent that ProGames has
title to Intellectual Property Rights to any Intellectual Property Rights.  To
ProGames’s knowledge, no officer, employee or director is obligated under any
contract (including any license, covenant or commitment of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict or interfere with the performance of
such person’s duties as an officer, employee or director of ProGames, the use of
such person’s best efforts to promote the interests of ProGames or ProGames’s
business as conducted or as currently proposed to be conducted by ProGames.  No
prior employer of any current or former employee of ProGames has any right,
title or interest in the Intellectual Property and to ProGames’s knowledge, no
person or entity has any right, title or interest in any Intellectual Property.
 It is not and will not be with respect to the business as currently proposed to
be conducted necessary for ProGames to use any inventions of any of its
employees  made prior to their employment by ProGames.

3.14

Contracts.  Section  of the ProGames Disclosure Letter lists the following
written arrangements (including, without limitation, written agreements) to
which ProGames is a party:

(a)

any written arrangement (or group of related written arrangements) for the lease
of personal property from or to third parties providing for lease payments in
excess of  $25,000 per annum including such lease arrangements with purchase
commitments or similar obligations known to ProGames other than those listed
pursuant to Section  in excess of $25,000;

(b)

any written arrangement (or group of related written arrangements) for the
licensing or distribution of software, products or other personal property or
for the furnishing or receipt of services, (i) which currently involves more
than the sum of $25,000 per annum, (ii) in which ProGames has granted rights to
license, sublicense or copy, “most favored nation” pricing provisions or
exclusive marketing or distribution rights relating to any products or territory
or has agreed to purchase a minimum quantity of goods or services or has agreed
to purchase goods or services exclusively from a certain party, and (iii) which
calls for performance by ProGames that as of the date hereof has not been fully
completed;

(c)

any written arrangement establishing a partnership or joint venture;

(d)

any written arrangement (or group of related written arrangements) under which
it has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness (including capitalized lease obligations) involving more
than $25,000 or under which it has imposed (or may impose) a Security Interest
on any of its assets, tangible or intangible;

(e)

a list of all parties to any written arrangement concerning confidentiality,
non-disclosure or noncompetition;

(f)

any written arrangement involving any of the stockholders of ProGames or their
affiliates, as defined in Rule 12b-2 under the Exchange Act (“Affiliates”);

(g)

any written arrangement under which the consequences of a default or termination
could have a Material Adverse Effect on ProGames;

(h)

any other written arrangement (or group of related written arrangements) either
(i) involving (A) more than $25,000 and (B) performance by ProGames that as of
the date hereof has not been fully completed, or (ii) not entered into in the
ordinary course of business;

(i)

any written arrangement under which ProGames provides maintenance or support
services to any third party with regard to ProGames’s products and any written
arrangement containing a commitment by ProGames to provide support for any such
products for more than one year from the date of this Agreement involving, in
each case, more than $25,000 (other than arrangements which by their terms
permit the customer to extend such services after the expiration of the initial
one year term);

(j)

any written arrangement by which ProGames has agreed to make available any
consulting, enablement consulting, or education services (i) having a value in
excess of $25,000 and (ii) providing for performance by ProGames that as of the
date hereof has not been fully completed; and

(k)

any other material contract or agreement as such terms are defined in Regulation
S-K promulgated under the Securities Act, to which ProGames is a party.

ProGames has delivered to or made available to Winning Edge a correct and
complete copy of each written arrangement.  With respect to each such written
arrangement so listed: (i) the written arrangement is legal, valid, binding and
enforceable and in full force and effect with respect to ProGames and, to
ProGames’s knowledge, the written arrangement is legal, valid, binding and is
enforceable and in full force and effect with respect to each other party
thereto (in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally, and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought); (ii) the written arrangement will continue to be legal, valid,
binding and enforceable and in full force and effect against ProGames, and to
ProGames’s knowledge against each other party thereto, immediately following the
Closing in accordance with the terms thereof (in each case except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting the enforcement of
creditor’s rights generally, and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought) as in effect prior to
the Closing; and (iii) ProGames is not in breach or default, and, to ProGames’s
knowledge, no other party thereto is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
or permit termination, modification, or acceleration, under the written
arrangement; except, in each case, for breaches, defaults and events that would
not have a Material Adverse Effect on ProGames.  ProGames is not a party to any
oral contract, agreement or other arrangement which, if reduced to written form,
would be required to be listed in Section  of the ProGames Disclosure Letter
under the terms of this Section .

3.15

Insurance.  Section  of the ProGames Disclosure Letter lists each insurance
policy (including fire, theft, casualty, general liability, director and
officer, workers compensation, business interruption, environmental, product
liability and automobile insurance policies and bond and surety arrangements) to
which ProGames is a party, a named insured, or otherwise the beneficiary of
coverage at any time within the past year.  Section  of the ProGames Disclosure
Letter lists each person or entity required to be listed as an additional
insured under each such policy.  Each such policy is in full force and effect
and by its terms and with the payment of the requisite premiums thereon will
continue to be in full force and effect following the Closing.

ProGames is not in breach or default, and does not anticipate being in breach or
default after Closing (including with respect to the payment of premiums or the
giving of notices) under any such policy, and no event has occurred which, with
notice or the lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration, under such policy; except for any
breach, default, event, termination, modification or acceleration that would not
have a Material Adverse Effect on ProGames; and ProGames has not received any
written notice or to ProGames’s knowledge, oral notice, from the insurer
disclaiming coverage or reserving rights with respect to a particular claim or
such policy in general.  ProGames has not incurred any material loss, damage,
expense or liability covered by any such insurance policy for which it has not
properly asserted a claim under such policy.  

3.16

Litigation.

(a)

There are no:  (i) unsatisfied judgments, orders, decrees, stipulations or
injunctions; or (ii) claims, complaints, actions, suits, proceedings or hearings
or, to ProGames’s knowledge, investigations in or before any Governmental Entity
or any arbitrator or to ProGames’s knowledge expected to be before any
Governmental Entity or any arbitrator; to which ProGames, any officer, director,
employee or agent of ProGames (in such person’s capacity as an officer,
director, employee or agent of ProGames and not personally) is or was (for the
two years prior to and including the date hereof) a party or, to the knowledge
of ProGames, is threatened to be made a party.

(b)

There are no material agreements or other documents or instruments settling any
claim, complaint, action, suit or other proceeding against ProGames.

3.17

Legal Compliance; Restrictions on Business Activities.  ProGames and the conduct
and operation of its business are in material compliance with each law
(including rules, regulations and requirements thereunder) of any federal,
state, local or foreign government or any Governmental Entity which (a) affects
or relates to this Agreement or the transactions contemplated hereby or (b) is
applicable to ProGames or its business, except where such non-compliance would
not reasonably be expected to have a Material Adverse Effect on ProGames.  There
is no agreement, judgment, injunction, order or decree binding upon ProGames
which has or would reasonably be expected to have the effect of prohibiting or
materially impairing any current or future business practice of ProGames, as
currently contemplated by ProGames, and any acquisition of property of ProGames
or the conduct of business by ProGames as currently conducted or proposed to be
conducted.

3.18

Employees.

(a)

To ProGames’s knowledge, no employee has any plans to terminate employment with
ProGames within six months of the date hereof.  ProGames is not a party to or
bound by any collective bargaining agreement, nor has it experienced any
material strikes, grievances, claims of unfair labor practices or other
collective bargaining disputes.  ProGames has no knowledge of any organizational
effort made or threatened, either currently or within the past two years, by or
on behalf of any labor union with respect to employees of ProGames.  ProGames is
in compliance in all material respects with all currently applicable laws and
regulations respecting wages, hours, occupational safety, or health, fair
employment practices, and discrimination in employment terms and conditions, and
is not engaged in any unfair labor practice except, in each case, where such
practice or failure to comply would not reasonably be expected to have a
Material Adverse Effect.  There are no pending claims against ProGames under any
workers compensation plan or policy or for long term disability.  There are no
proceedings pending or, to ProGames’s knowledge, threatened, between ProGames
and its employees, which proceedings have or would reasonably be expected to
have a Material Adverse Effect on ProGames.

(b)

Section  of the ProGames Disclosure Letter contains a list of employees whose
employment has been terminated by ProGames in the ninety (90) days prior to
Closing; including the name, address, date and reason for such termination.

3.19

Employee Benefits.

(a)

Section (a) of the ProGames Disclosure Letter contains a complete and accurate
list of all Employee Benefit Plans maintained, or contributed to, by ProGames,
or any ERISA Affiliate.  Complete and accurate copies of (i) all such Employee
Benefit Plans which have been reduced to writing, (ii) written summaries of all
such unwritten Employee Benefit Plans, (iii) all related trust agreements,
insurance contracts and summary plan descriptions and (iv) all annual reports
filed on IRS Form 5500, 5500C or 5500R for the last three plan years (or such
shorter period with respect to which ProGames or any ERISA Affiliate has an
obligation file Form 5500) for each Employee Benefit Plan, have been delivered
or made available to Winning Edge.  Each Employee Benefit Plan has been
administered in all material respects in accordance with its terms and each of
ProGames, and the ERISA Affiliates has met its obligations in all material
respects with respect to such Employee Benefit Plan and has made all required
contributions thereto within the time frames as prescribed by ERISA and the
Code.  ProGames and all Employee Benefit Plans are in material compliance with
the currently applicable provisions of ERISA and the Code and the regulations
thereunder.

(b)

To ProGames’s knowledge, there are no investigations by any Governmental Entity,
termination proceedings or other claims (except claims for benefits payable in
the normal operation of the Employee Benefit Plans and proceedings with respect
to qualified domestic relations orders), suits or proceedings against or
involving any Employee Benefit Plan or asserting any rights or claims to
benefits under any Employee Benefit Plan that could give rise to any material
liability.

(c)

All the Employee Benefit Plans that are intended to be qualified under Section
401(a) of the Code have received determination letters from the Internal Revenue
Service to the effect that such Employee Benefit Plans are qualified and the
plans and the trusts related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, or the remedial amendment
period for requesting such determination has not yet expired, no such
determination letter has been revoked and revocation has not been threatened,
and no such Employee Benefit Plan has been amended since the date of its most
recent determination letter or application therefor in any respect, and no act
or omission has occurred, that would adversely affect its qualification.

(d)

Neither ProGames nor any ERISA Affiliate has ever maintained an Employee Benefit
Plan subject to Section 412 of the Code or Title IV of ERISA.

(e)

At no time has ProGames or any ERISA Affiliate been obligated to contribute to
any “multi-employer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Employee Benefit Plan providing
benefits after termination of employment to any employee of ProGames (or to any
beneficiary of any such employee), including but not limited to retiree health
coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code and insurance
conversion privileges under federal or state law.

(g)

No act or omission has occurred and no condition exists with respect to any
Employee Benefit Plan maintained by ProGames or any ERISA Affiliate that would
subject ProGames or any ERISA Affiliate to any material fine, penalty, tax or
liability of any kind imposed under ERISA or the Code.

(h)

No Employee Benefit Plan is funded by, associated with, or related to a
“voluntary employee’s beneficiary association” within the meaning of Section
501(c)(9) of the Code.

(i)

No Employee Benefit Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits ProGames from amending or terminating any such Employee
Benefit Plan.

(j)

Section (j) of the ProGames Disclosure Letter discloses each: (i) agreement with
any director, executive officer or other key employee of ProGames (A) the
benefits of which are contingent, or the terms of which are altered, upon the
occurrence of a transaction involving ProGames of the nature of any of the
transactions contemplated by this Agreement, (B) providing any term of
employment or compensation guarantee, or (C) providing severance benefits or
other benefits after the termination of employment of such director, executive
officer or key employee; (ii) agreement, plan or arrangement under which any
person may receive payments from ProGames that may be subject to the tax imposed
by Section 4999 of the Code or included in the determination of such person’s
“parachute payment” under Section 280G of the Code; and (iii) agreement or plan
binding ProGames, including, without limitation, any option plan, stock
appreciation right plan, restricted stock plan, stock purchase plan, severance
benefit plan, or any Employee Benefit Plan, any of the benefits of which will be
increased, or the vesting of the benefits of which will be accelerated, by the
occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement.

3.20

Permits.  Section  of the ProGames Disclosure Letter sets forth a list of all
material Permits issued to or held by ProGames.  Such listed Permits are the
only Permits that are required for ProGames to conduct its business as presently
conducted, except for those the absence of which would not have a Material
Adverse Effect on ProGames.  Each such Permit is in full force and effect and to
ProGames’s knowledge, no suspension or cancellation of such Permit is threatened
and there is no basis for believing that such Permit will not be renewable upon
expiration.  Each such Permit will continue in full force and effect following
the Closing.

3.21

Brokers’ Fees.  ProGames has no liability or obligation to pay any fees or
commissions to any broker, investment banking firm, finder or agent with respect
to the transactions contemplated by this Agreement.

3.22

Books and Records.  

The minute books and other similar records of ProGames contain true and complete
records of all material actions taken at any meetings of the Board of Directors
or any committee thereof and of all written consents executed in lieu of the
holding of any such meetings.

3.23

Banking Relationships and Investments.  Section  of the ProGames Disclosure
Letter sets forth an accurate, correct and complete list of all banks and
financial institutions in which ProGames has an account, deposit, safe-deposit
box or borrowing relationship, factoring arrangement or other loan facility or
relationship, including the names of all persons authorized to draw on those
accounts or deposits, or to borrow under loan facilities, or to obtain access to
such boxes.  The ProGames Disclosure Letter sets forth an accurate, correct and
complete list of all certificates of deposit, debt or equity securities and
other investments  (the “Investments”) owned, beneficially or of record, by
ProGames.  ProGames has good and legal title to all such Investments.

3.24

Environmental Protection.  No substances that are defined by any Governmental
Entity concerning the environment as toxic materials, hazardous wastes or
hazardous substances (including without limitation any asbestos, oils,
petroleum-derived compound or pesticides) (collectively, “Hazardous Materials”)
are or have been located in, on or about any of ProGames’s leased real property.
 ProGames’s leased real property has not been used for the storage, manufacture
or disposal of Hazardous Materials, and ProGames has not used, or provided
permission to others to use, its leased real property for the storage,
manufacture or disposal of Hazardous Materials.  Specifically, but without
limitation, there are and have been no storage tanks located on any of
ProGames’s leased real property.  No Hazardous Materials have been transported
off site from ProGames’s leased real property.

3.25

Dissenting Shares.  Except as set forth in Section  of the ProGames Disclosure
Letter, no holder of ProGames Shares who, pursuant to the DGCL, has the right to
dissent to the Merger and demand payment for such ProGames Shares, has dissented
and demanded payment for the fair value of such ProGames Shares in accordance
with the DGCL in connection with the Merger, including any such holder that
subsequently has withdrawn, failed to perfect or otherwise lost such holder’s
right to such payment.

3.26

ProGames Action.  The Board of Directors of ProGames has (i) determined that the
Merger is fair and in the best interests of ProGames and its stockholders, (ii)
adopted this Agreement in accordance with the provisions of the DGCL, and (iii)
directed that this Agreement and the Merger be submitted to the stockholders for
their adoption and approval and resolved to recommend that the stockholders vote
in favor of the adoption of this Agreement and the approval of the Merger.

3.27

Access to Information.  Until the Closing, ProGames will allow Winning Edge and
its agents reasonable access to the files, books, records and offices of
ProGames, including, without limitation, any and all information relating to
ProGames’s taxes, commitments, contracts, leases, licenses, and real, personal
and intangible property and financial condition.  ProGames will cause its
accountants to cooperate with ProGames and its agents in making available all
financial information reasonably requested, including without limitation the
right to examine all working papers pertaining to all financial statements
prepared or audited by such accountants.

3.28

Disclosure.  No representation or warranty by ProGames contained in this
Agreement, including any statement contained in the ProGames Disclosure Letter
or any Closing Document contains any untrue statement of a material fact or
omits to state any material fact necessary, in light of the circumstances under
which it was made, in order to make the statements herein or therein not
misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF
WINNING EDGE AND THE MERGER SUB

Each of Winning Edge and the Merger Sub, jointly and severally, represents and
warrants to ProGames that, as of the date hereof, the statements contained in
this Article IV are true and correct, except as set forth in the schedule
provided by Winning Edge and the Merger Sub to ProGames and attached hereto (the
“Winning Edge Disclosure Letter”):

4.1

Organization.  Each of Winning Edge and the Merger Sub is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation.  Each of Winning Edge and the Merger Sub is duly qualified to
conduct business and is in corporate good standing under the laws of each
jurisdiction in which the nature of its businesses or the ownership or leasing
of its properties requires such qualification, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect on
Winning Edge or the Merger Sub.  Each of Winning Edge and the Merger Sub has the
corporate power and authority to carry on the business in which it is engaged
and to own and use the properties owned and used by it.  Winning Edge and the
Merger Sub have each furnished or made available to ProGames true and complete
copies of its Certificates of Incorporation and Bylaws, each as amended and as
in effect on the date hereof.  Neither Winning Edge nor the Merger Sub is in
default under or in violation of any provision of its Certificate of
Incorporation, or Bylaws, as amended.

4.2

Capitalization.  The authorized capital stock of Winning Edge consists of
755,000,000 shares of capital stock, 750,000,000 of which are shares of Winning
Edge Stock, and of which 124,849,843 shares are issued and outstanding, and
5,000,000 of which are shares of preferred stock, $0.0001 par value per share,
of which 462,222 are issued and outstanding.  Section  of the Winning Edge
Disclosure Letter sets forth a complete and accurate list of all stockholders of
Winning Edge, indicating the number of shares of Winning Edge Stock held by each
stockholder and their respective addresses.  All of the issued and outstanding
shares of Winning Edge Stock are duly authorized, validly issued, fully paid,
nonassessable and free of all preemptive rights. All of the outstanding shares
of Winning Edge Stock and other securities of Winning Edge have been duly and
validly issued in compliance with federal and state securities laws.  The
authorized capital stock of the Merger Sub consists of 1,000 shares of common
stock, no par value, all of which are issued and outstanding.  All of the issued
and outstanding shares of capital stock of Merger Sub are duly authorized and
validly issued, and fully paid and nonassessable, and were issued in compliance
with all applicable laws.  Except as set forth in Section  of the Winning Edge
Disclosure Letter, there are no outstanding or authorized subscriptions,
options, warrants, plans or, except for this Agreement and as contemplated by
this Agreement, other agreements or rights of any kind to purchase or otherwise
receive or be issued, or securities or obligations of any kind convertible into,
any shares of capital stock or other securities of Winning Edge or Merger Sub,
and there are no dividends which have accrued or been declared but are unpaid on
the capital stock of Winning Edge or Merger Sub. All outstanding and authorized
subscriptions, options, warrants, plans and other agreements and rights of any
kind to purchase or otherwise receive or be issued, and securities and
obligations of any kind convertible into, any shares of capital stock or other
securities of Winning Edge shall be adjusted pro rata to give effect to the
Reverse Stock Split described in Section .

4.3

Authorization of Transaction.  Subject to Winning Edge Stockholder Approval (as
defined below) of this Agreement, the Merger and the Reverse Stock Split, each
of Winning Edge and the Merger Sub has the corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 The execution and delivery of this Agreement and, subject to the adoption of
this Agreement and the approval of the Merger and the Reverse Stock Split by at
least a majority of the votes represented by the outstanding Winning Edge Shares
entitled to vote on this Agreement, the Merger and the Reverse Stock Split,
voting in accordance with the DGCL and the Certificate of Incorporation of
Winning Edge (the “Winning Edge Stockholder Approval”),  and the performance by
Winning Edge of this Agreement and the consummation by Winning Edge of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of Winning Edge and the Merger Sub
(including the sole stockholder of Merger Sub).  This Agreement has been duly
and validly executed and delivered by Winning Edge and the Merger Sub and,
assuming the due authorization, execution and delivery by ProGames, constitutes
a valid and binding obligation of Winning Edge and the Merger Sub, enforceable
against them in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally, and except that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding therefor may be brought.  Simultaneous with
the execution and delivery of this Agreement, at least a majority of the votes
represented by the outstanding Winning Edge Shares entitled to vote on this
Agreement, the Merger and the Reverse Stock Split have submitted their written
consent to the adoption of this Agreement, the approval of the Merger and the
approval of the Reverse Stock Split.

4.4

Noncontravention.  Subject to compliance with the applicable requirements of the
Securities Act, any applicable state securities laws and the Exchange Act and
the filing of the Certificate of Merger as required by the DGCL and the
Certificate of Amendment to the Certificate of Incorporation of Winning Edge to
effect the Reverse Stock Split, neither the execution and delivery of this
Agreement, nor the consummation by Winning Edge or the Merger Sub of the
transactions contemplated hereby or thereby, will: (a) conflict with or violate
any provision of the Certificate of Incorporation or Bylaws of Winning Edge or
the Merger Sub; (b) require on the part of Winning Edge or the Merger Sub any
filing with, or any permit, authorization, consent or approval of, any
Governmental Entity, other than those (i) required solely by reason of
ProGames’s participation in the transactions contemplated hereby or (ii) to be
made by ProGames or (iii) any filing, permit, authorization, consent or approval
which, if not made or obtained, would not have a Material Adverse Effect on
Winning Edge; (c) conflict with, result in breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of, create in any party any right to accelerate, terminate, modify
or cancel, or require any notice, consent or waiver under, any contract listed
in Section  of the Winning Edge Disclosure Letter, except for any conflict,
breach, default, acceleration, right to accelerate, termination, modification,
cancellation, notice, consent or waiver that would not reasonably be expected to
have a Material Adverse Effect on Winning Edge or the Merger Sub; (d) result in
the imposition of any Security Interest upon any assets of Winning Edge or the
Merger Sub; or (e) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Winning Edge or the Merger Sub or any of their
properties or assets, except for any violation that would not have a Material
Adverse Effect on Winning Edge or the Merger Sub.

4.5

Subsidiaries.  Except as set forth in Section  of the Winning Edge Disclosure
Letter, Winning Edge does not have any direct or indirect subsidiaries or any
equity interest in any other firm, corporation, membership, joint venture,
association or other business organization.

4.6

Reports and Financial Statements.  Winning Edge has filed all forms, reports,
schedules, registration statements, proxy statements and other documents
(including any document required to be filed as an exhibit thereto) required to
be filed by Winning Edge with the Securities and Exchange Commission (“SEC”) on
a timely basis, and has made available to ProGames such forms, reports and
documents in the form filed with the SEC.  All such required forms, reports,
schedules, registration statements, proxy statements and other documents
(including those that Winning Edge may file subsequent to the date hereof) are
referred to herein as the “SEC Reports.”  As of their respective dates, the SEC
Reports (including, without limitation, any financial statements or schedules
included or incorporated by reference therein) (i) were prepared in accordance
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such SEC
Reports and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Except as disclosed in Section  of the Winning Edge Disclosure
Letter, the SEC Reports filed by Winning Edge and publicly available prior to
the date of this Agreement, as of the date hereof, there has not been any
Material Adverse Effect with respect to Winning Edge that would require
disclosure under the Securities Act.

4.7

Absence of Certain Changes.  Since the date of its most recent SEC Report,
Winning Edge has conducted its business as ordinarily conducted consistent with
past practice and there has not occurred any change, event or condition (whether
or not covered by insurance) that has resulted in, or would reasonably be
expected to result in any Material Adverse Effect on Winning Edge.

4.8

Undisclosed Liabilities.  Winning Edge has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (a) liabilities accrued, reflected,
reserved against on the financial statements included in the SEC Reports, (b)
liabilities which have arisen since the date of its most recent SEC Report in
the ordinary course of business, (c) contractual or statutory liabilities
incurred in the ordinary course of business and (d) liabilities which would not
have a Material Adverse Effect on Winning Edge.

4.9

Tax Matters.

(a)

Winning Edge (and any consolidated group for tax purposes of which Winning Edge
has been a member) has timely (taking into account extensions of time to file)
filed all Tax Returns that it was required to file.  All such Tax Returns were
correct and complete in all material respects.  All Taxes owed by Winning Edge,
or for which Winning Edge may be liable (whether or not shown on any Tax
Return), have been or will be timely paid.  Winning Edge is not currently the
beneficiary of any extension of time within which to file any Tax Return.  No
claim has ever been made by an authority in a jurisdiction where Winning Edge
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.  There are no Security Interests on any of the assets of Winning
Edge that arose in connection with any failure (or alleged failure) to pay any
Tax.

(b)

Winning Edge has withheld or collected and paid or deposited in accordance with
law all Taxes required to have been withheld or collected and paid or deposited
by Winning Edge in connection with amounts paid or owing to any employee,
creditor, or stockholder.

(c)

There is no dispute or claim concerning any Tax liability of Winning Edge either
(i) claimed or raised by any authority in writing or (ii) as to which Winning
Edge has knowledge.

(d)

Winning Edge has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time nor has any such waiver or extension been
required with respect to a Tax assessment or deficiency.

(e)

Winning Edge is in control of Merger Sub within the meaning of Section 368(c) of
the Code.

(f)

Merger Sub is a newly-formed corporation and does not (nor has it ever had) more
than nominal assets.

4.10

Assets.  Winning Edge has good and marketable title to or, in the case of leased
assets, a valid leasehold interest in, all tangible assets necessary for the
conduct of its businesses as presently conducted.  Except as set forth in
Section  on the Winning Edge Disclosure Letter, no asset of Winning Edge
(tangible or intangible) is subject to any Security Interest.  All machinery and
equipment is in good condition and repair, normal wear and tear excepted.  All
leases of personal property to which Winning Edge is a party are fully effective
and afford Winning Edge peaceful and undisturbed possession of the subject
matter of the lease.  Winning Edge is not in violation of any zoning, building,
safety or environmental ordinance, regulation or requirement or other law or
rule applicable to the operation of the owned or leased assets (the violation of
which would have a Material Adverse Effect on its business), nor has Winning
Edge received any written notice of violation with which it has not complied.

4.11

Owned Real Property.  Winning Edge does not own any real property.

4.12

Real Property Leases.  Section  of the Winning Edge Disclosure Letter lists all
real property leased or subleased to Winning Edge.  Winning Edge has delivered
or made available to ProGames correct and complete copies of the leases and
subleases (as amended to date) listed in Section  of the Winning Edge Disclosure
Letter.  With respect to each lease and sublease listed in Section  of the
Winning Edge Disclosure Letter:

(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect with respect to Winning Edge and, to Winning Edge’s knowledge, is
legal, valid, binding, enforceable and in full force and effect with respect to
each other party thereto, and will continue to be so following the Closing in
accordance with the terms thereof as in effect prior to the Closing (in each
case except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought);

(b)

Winning Edge is not in breach or default under any such lease or sublease and,
to Winning Edge’s knowledge, no other party to the lease or sublease is in
breach or default, and, no event has occurred which, with notice or lapse of
time, would constitute a breach or default or permit termination, modification,
or acceleration thereunder;

(c)

there are no oral agreements or forbearance programs in effect as to the lease
or sublease;

(d)

Winning Edge has not received any written notice of any dispute with regards to
any lease or sublease; and

(e)

Winning Edge has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold.

4.13

Intellectual Property.  Section  of the Winning Edge Disclosure Letter is a true
and complete list of (i) all Intellectual Property presently owned or held by
Winning Edge and (ii) any license agreements under which Winning Edge has access
to any confidential information used by Winning Edge in its business (such
licenses and agreements, collectively, the “Intellectual Property Rights”)
necessary for the conduct of Winning Edge’s business as conducted and as
currently proposed to be conducted by Winning Edge.  Winning Edge owns, or has
the right to use, free and clear of all Security Interests, all of the
Intellectual Property and the Intellectual Property Rights.    Except as set
forth in the Disclosure Letter, there are no outstanding options, licenses or
agreements of any kind relating to the Intellectual Property and the
Intellectual Property Rights, nor is Winning Edge bound by or a party to any
options, licenses or agreements of any kind with respect to any of the
Intellectual Property, the Intellectual Property Rights and the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.  Winning Edge has not received any
communications alleging that Winning Edge has violated or, by conducting its
business as conducted and as currently proposed to be conducted by Winning Edge,
violates any Third Party Intellectual Property Rights and to Winning Edge’s
knowledge, the business as conducted and as currently proposed to be conducted
by Winning Edge will not cause Winning Edge to infringe or violate any Third
Party Intellectual Property Rights.  There is no defect in the title to any of
the Intellectual Property or, to the extent that Winning Edge has title to
Intellectual Property Rights to any Intellectual Property Rights.  To Winning
Edge’s knowledge, no officer, employee or director is obligated under any
contract (including any license, covenant or commitment of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict or interfere with the performance of
such person’s duties as an officer, employee or director of Winning Edge, the
use of such person’s best efforts to promote the interests of Winning Edge or
Winning Edge’s business as conducted or as currently proposed to be conducted by
Winning Edge.  No prior employer of any current or former employee of Winning
Edge has any right, title or interest in the Intellectual Property and to
Winning Edge’s knowledge, no person or entity has any right, title or interest
in any Intellectual Property.  It is not and will not be with respect to the
business as currently proposed to be conducted necessary for Winning Edge to use
any inventions of any of its employees  made prior to their employment by
Winning Edge.

4.14

Contracts.  Section  of the Winning Edge Disclosure Letter lists the following
written arrangements (including, without limitation, written agreements) to
which Winning Edge is a party:

(a)

any written arrangement (or group of related written arrangements) for the lease
of personal property from or to third parties providing for lease payments in
excess of $25,000 per annum including such lease arrangements with purchase
commitments or similar obligations known to Winning Edge other than those listed
pursuant to Section  in excess of $25,000;

(b)

any written arrangement (or group of related written arrangements) for the
licensing or distribution of software, products or other personal property or
for the furnishing or receipt of services, (i) which involves more than the sum
of $25,000 per annum, (ii) in which Winning Edge has granted rights to license,
sublicense or copy, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party, and (iii) which
calls for performance by Winning Edge that as of the date hereof has not been
fully completed;

(c)

any written arrangement establishing a partnership or joint venture;

(d)

any written arrangement (or group of related written arrangements) under which
it has created, incurred, assumed or guaranteed (or may create, incur, assume or
guarantee) indebtedness (including capitalized lease obligations) involving more
than $25,000 or under which it has imposed (or may impose) a Security Interest
on any of its assets, tangible or intangible;

(e)

a list of all parties to any written arrangement concerning confidentiality,
non-disclosure or noncompetition;

(f)

any written arrangement involving any of the stockholders of Winning Edge or
their Affiliates;

(g)

any written arrangement under which the consequences of a default or termination
could have a Material Adverse Effect on Winning Edge;

(h)

any other written arrangement (or group of related written arrangements) either
(i) involving (A) more than $25,000 and (B) performance by Winning Edge that as
of the date hereof has not been fully completed, or (ii) not entered into in the
ordinary course of business;

(i)

any written arrangement under which Winning Edge provides maintenance or support
services to any third party with regard to Winning Edge’s products and any
written arrangement containing a commitment by Winning Edge to provide support
for any such products for more than one year from the date of this Agreement
involving, in each case, more than $25,000 (other than arrangements which by
their terms permit the customer to extend such services after the expiration of
the initial one year term);

(j)

any written arrangement by which Winning Edge has agreed to make available any
consulting, enablement consulting, or education services (i) having a value in
excess of $25,000 and (ii) providing for performance by Winning Edge that as of
the date hereof has not been fully completed; and

(k)

any other material contract or agreement as such terms are defined in Regulation
S-K promulgated under the Securities Act, to which Winning Edge is a party.

Winning Edge has delivered to or made available to ProGames a correct and
complete copy of each written arrangement.  With respect to each such written
arrangement so listed: (i) the written arrangement is legal, valid, binding and
enforceable and in full force and effect with respect to Winning Edge and, to
Winning Edge’s knowledge, the written arrangement is legal, valid, binding and
is enforceable and in full force and effect with respect to each other party
thereto (in each case except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting the enforcement of creditor’s rights generally, and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought); (ii) the written arrangement will continue to be legal, valid,
binding and enforceable and in full force and effect against Winning Edge, and
to Winning Edge’s knowledge against each other party thereto, immediately
following the Closing in accordance with the terms thereof (in each case except
as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting the
enforcement of creditor’s rights generally, and except that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding therefor may be brought) as in effect
prior to the Closing; and (iii) Winning Edge is not in breach or default, and,
to Winning Edge’s knowledge, no other party thereto is in breach or default, and
no event has occurred which with notice or lapse of time would constitute a
breach or default or permit termination, modification, or acceleration, under
the written arrangement; except, in each case, for breaches, defaults and events
that would not have a Material Adverse Effect on Winning Edge.  Winning Edge is
not a party to any oral contract, agreement or other arrangement which, if
reduced to written form, would be required to be listed in Section  of the
Winning Edge Disclosure Letter under the terms of this Section .

4.15

Insurance.  Section  of the Winning Edge Disclosure Letter lists each insurance
policy (including fire, theft, casualty, general liability, director and
officer, workers compensation, business interruption, environmental, product
liability and automobile insurance policies and bond and surety arrangements) to
which Winning Edge is a party, a named insured, or otherwise the beneficiary of
coverage at any time within the past year.  Section  of the Winning Edge
Disclosure Letter lists each person or entity required to be listed as an
additional insured under each such policy.  Each such policy is in full force
and effect and by its terms and with the payment of the requisite premiums
thereon will continue to be in full force and effect following the Closing.

Winning Edge is not in breach or default, and does not anticipate being in
breach or default after Closing (including with respect to the payment of
premiums or the giving of notices) under any such policy, and no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default or permit termination, modification or acceleration, under such
policy; except for any breach, default, event, termination, modification or
acceleration that would not have a Material Adverse Effect on Winning Edge; and
Winning Edge has not received any written notice or to Winning Edge’s knowledge,
oral notice, from the insurer disclaiming coverage or reserving rights with
respect to a particular claim or such policy in general.  Winning Edge has not
incurred any material loss, damage, expense or liability covered by any such
insurance policy for which it has not properly asserted a claim under such
policy.  

4.16

Litigation.

(a)

Except as set forth and fully described in Section  of the Winning Edge
Disclosure Letter, there are no:  (i) unsatisfied judgments, orders, decrees,
stipulations or injunctions; or (ii) claims, complaints, actions, suits,
proceedings or hearings or, to Winning Edge’s knowledge, investigations in or
before any Governmental Entity or any arbitrator or to Winning Edge’s knowledge
expected to be before any Governmental Entity or any arbitrator; to which
Winning Edge, any officer, director, employee or agent of Winning Edge (in such
person’s capacity as an officer, director, employee or agent of Winning Edge and
not personally) is or was (for the two years prior to and including the date
hereof) a party or, to the knowledge of Winning Edge, is threatened to be made a
party.

(b)

There are no material agreements or other documents or instruments settling any
claim, complaint, action, suit or other proceeding against Winning Edge.

4.17

Legal Compliance; Restrictions on Business Activities.  Winning Edge and Merger
Sub and the conduct and operation of their business are in material compliance
with each law (including rules, regulations and requirements thereunder) of any
federal, state, local or foreign government or any Governmental Entity which (a)
affects or relates to this Agreement or the transactions contemplated hereby or
(b) is applicable to Winning Edge or the Merger Sub or their respective
businesses, except, in each case, where such non-compliance would not reasonably
be expected to have a Material Adverse Effect on Winning Edge or the Merger Sub.
 There is no agreement, judgment, injunction, order or decree binding upon
Winning Edge or the Merger Sub which has or would reasonably be expected to have
the effect of prohibiting or materially impairing any current or future business
practice of Winning Edge or the Merger Sub, as currently contemplated by Winning
Edge or the Merger Sub, and any acquisition of property of Winning Edge or the
Merger Sub or the conduct of business by Winning Edge and the Merger Sub as
currently conducted or proposed to be conducted.

4.18

Employees.

(a)

To Winning Edge’s knowledge, no employee has any plans to terminate employment
with Winning Edge within six months of the date hereof.  Winning Edge is not a
party to or bound by any collective bargaining agreement, nor has it experienced
any material strikes, grievances, claims of unfair labor practices or other
collective bargaining disputes.  Winning Edge has no knowledge of any
organizational effort made or threatened, either currently or within the past
two years, by or on behalf of any labor union with respect to employees of
Winning Edge.  Winning Edge is in compliance in all material respects with all
currently applicable laws and regulations respecting wages, hours, occupational
safety, or health, fair employment practices, and discrimination in employment
terms and conditions, and is not engaged in any unfair labor practice except, in
each case, where such practice or failure to comply would not reasonably be
expected to have a Material Adverse Effect.  There are no pending claims against
Winning Edge under any workers compensation plan or policy or for long term
disability.  There are no proceedings pending or, to Winning Edge’s knowledge,
threatened, between Winning Edge and its employees, which proceedings have or
would reasonably be expected to have a Material Adverse Effect on Winning Edge.

(b)

Section  of the Winning Edge Disclosure Letter contains a list of employees
whose employment has been terminated by Winning Edge in the ninety (90) days
prior to Closing; including the name, address, date and reason for such
termination.

4.19

Employee Benefits.

(a)

Section (a) of the Winning Edge Disclosure Letter contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
Winning Edge, or any ERISA Affiliate.  Complete and accurate copies of (i) all
such Employee Benefit Plans which have been reduced to writing, (ii) written
summaries of all such unwritten Employee Benefit Plans, (iii) all related trust
agreements, insurance contracts and summary plan descriptions and (iv) all
annual reports filed on IRS Form 5500, 5500C or 5500R for the last three plan
years (or such shorter period with respect to which Winning Edge or any ERISA
Affiliate has an obligation file Form 5500) for each Employee Benefit Plan, have
been delivered or made available to ProGames.  Each Employee Benefit Plan has
been administered in all material respects in accordance with its terms and each
of Winning Edge, and the ERISA Affiliates has met its obligations in all
material respects with respect to such Employee Benefit Plan and has made all
required contributions thereto within the time frames as prescribed by ERISA and
the Code.  Winning Edge and all Employee Benefit Plans are in material
compliance with the currently applicable provisions of ERISA and the Code and
the regulations thereunder.

(b)

To Winning Edge’s knowledge, there are no investigations by any Governmental
Entity, termination proceedings or other claims (except claims for benefits
payable in the normal operation of the Employee Benefit Plans and proceedings
with respect to qualified domestic relations orders), suits or proceedings
against or involving any Employee Benefit Plan or asserting any rights or claims
to benefits under any Employee Benefit Plan that could give rise to any material
liability.

(c)

All the Employee Benefit Plans that are intended to be qualified under Section
401(a) of the Code have received determination letters from the Internal Revenue
Service to the effect that such Employee Benefit Plans are qualified and the
plans and the trusts related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, or the remedial amendment
period for requesting such determination has not yet expired, no such
determination letter has been revoked and revocation has not been threatened,
and no such Employee Benefit Plan has been amended since the date of its most
recent determination letter or application therefor in any respect, and no act
or omission has occurred, that would adversely affect its qualification.

(d)

Neither Winning Edge nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

(e)

At no time has Winning Edge or any ERISA Affiliate been obligated to contribute
to any “multi-employer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Employee Benefit Plan providing
benefits after termination of employment to any employee of Winning Edge (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code and insurance
conversion privileges under federal or state law.

(g)

No act or omission has occurred and no condition exists with respect to any
Employee Benefit Plan maintained by Winning Edge or any ERISA Affiliate that
would subject Winning Edge or any ERISA Affiliate to any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code.

(h)

No Employee Benefit Plan is funded by, associated with, or related to a
“voluntary employee’s beneficiary association” within the meaning of Section
501(c)(9) of the Code.

(i)

No Employee Benefit Plan, plan documentation or agreement, summary plan
description or other written communication distributed generally to employees by
its terms prohibits Winning Edge from amending or terminating any such Employee
Benefit Plan.

(j)

Section (j) of the Winning Edge Disclosure Letter discloses each: (i) agreement
with any director, executive officer or other key employee of Winning Edge (A)
the benefits of which are contingent, or the terms of which are altered, upon
the occurrence of a transaction involving Winning Edge of the nature of any of
the transactions contemplated by this Agreement, (B) providing any term of
employment or compensation guarantee, or (C) providing severance benefits or
other benefits after the termination of employment of such director, executive
officer or key employee; (ii) agreement, plan or arrangement under which any
person may receive payments from Winning Edge that may be subject to the tax
imposed by Section 4999 of the Code or included in the determination of such
person’s “parachute payment” under Section 280G of the Code; and (iii) agreement
or plan binding Winning Edge, including, without limitation, any option plan,
stock appreciation right plan, restricted stock plan, stock purchase plan,
severance benefit plan, or any Employee Benefit Plan, any of the benefits of
which will be increased, or the vesting of the benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which will be calculated on the
basis of any of the transactions contemplated by this Agreement.

4.20

Permits.  Section  of the Winning Edge Disclosure Letter sets forth a list of
all material Permits issued to or held by Winning Edge.  Such listed Permits are
the only Permits that are required for Winning Edge to conduct its business as
presently conducted, except for those the absence of which would not have a
Material Adverse Effect on Winning Edge.  Each such Permit is in full force and
effect and to Winning Edge’s knowledge, no suspension or cancellation of such
Permit is threatened and there is no basis for believing that such Permit will
not be renewable upon expiration.  Each such Permit will continue in full force
and effect following the Closing.

4.21

Brokers’ Fees.  Neither Winning Edge nor the Merger Sub has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

4.22

Books and Records.  

The minute books and other similar records of Winning Edge and Merger Sub
contain true and complete records of all material actions taken at any meetings
of their respective Boards of Directors or any committee thereof and of all
written consents executed in lieu of the holding of any such meetings.

4.23

Banking Relationships and Investments.  Section  of the Winning Edge Disclosure
Letter sets forth an accurate, correct and complete list of all banks and
financial institutions in which Winning Edge has an account, deposit,
safe-deposit box or borrowing relationship, factoring arrangement or other loan
facility or relationship, including the names of all persons authorized to draw
on those accounts or deposits, or to borrow under loan facilities, or to obtain
access to such boxes.  The Winning Edge Disclosure Letter sets forth an
accurate, correct and complete list of all Investments owned, beneficially or of
record, by Winning Edge.  Winning Edge has good and legal title to all such
Investments.

4.24

Environmental Protection.  No Hazardous Materials are or have been located in,
on or about any of Winning Edge’s leased real property.  Winning Edge’s leased
real property has not been used for the storage, manufacture or disposal of
Hazardous Materials, and Winning Edge has not used, or provided permission to
others to use, its leased real property for the storage, manufacture or disposal
of Hazardous Materials.  Specifically, but without limitation, there are and
have been no storage tanks located on any of Winning Edge’s leased real
property.  No Hazardous Materials have been transported off site from ProGames’s
leased real property.

4.25

Winning Edge and the Merger Sub Action.  The Board of Directors of Winning Edge
and the Merger Sub have (i) determined that the Merger is fair and in the best
interests of Winning Edge and the Merger Sub, and the stockholders of each of
them, (ii) adopted this Agreement in accordance with the provisions of the
Certificate of Incorporation and the Bylaws of each of the Merger Sub and
Winning Edge, as the case may be, and the DGCL and (iii) directed that this
Agreement, the Merger and the Reverse Stock Split be submitted to the
stockholders for their adoption and approval and resolved to recommend that the
stockholders vote in favor of the adoption of this Agreement and the approval of
the Merger and the Reverse Stock Split.  No other corporate action (including
stockholder action) is required to be taken by Winning Edge or the Merger Sub in
connection with the consummation of the Merger and the transactions contemplated
by this Agreement.

4.26

Access to Information.  Until the Closing, Winning Edge will allow ProGames and
its agents reasonable access to the files, books, records and offices of Winning
Edge and Merger Sub, including, without limitation, any and all information
relating to Winning Edge’s taxes, commitments, contracts, leases, licenses, and
real, personal and intangible property and financial condition.  Winning Edge
will cause its accountants to cooperate with ProGames and its agents in making
available all financial information reasonably requested, including without
limitation the right to examine all working papers pertaining to all financial
statements prepared or audited by such accountants.

4.27

Merger Shares.  The Merger Shares have been duly authorized and, when issued in
consideration for the conversion of ProGames Shares, as a result of the Merger
and pursuant to the terms hereof, will be validly issued, fully paid and
non-assessable, and not subject to any liens, pledges, charges, encumbrances,
restrictions of any kind, preemptive rights or any other rights or interests of
third parties or any other encumbrances, except for applicable securities law
restrictions on transfer, including those imposed by Regulation D or Section
4(2) of the Securities Act and Rule 144 promulgated under the Securities Act and
under applicable “blue sky” state securities laws.  Assuming that all of the
holders of ProGames Shares are “accredited investors,” as such term is defined
in Regulation D promulgated under the Securities Act, and that all such Persons
have complied with all of the terms and conditions of this Agreement, the offer
and sale of the Merger Shares under this Agreement will be exempt from the
registration requirements of the Securities Act and in compliance with all
federal and state securities laws.

4.28

Business of the Merger Sub.  The Merger Sub is not and has never been a party to
any material agreements and has not conducted any activities other than in
connection with the organization of the Merger Sub, the issuance of the Merger
Sub Common Stock, the negotiation and execution of this Agreement and the
consummation of the transactions contemplated hereby.  The Merger Sub has not
incurred or assumed any expenses or liabilities prior to the Closing.

4.29

Qualification as a Reorganization.  Neither Winning Edge nor the Merger Sub has
any plan or intention to both (a) discontinue (or cause the Surviving
Corporation to discontinue) the historic business of the Surviving Corporation
(assuming that the business of ProGames as of the date of the Merger is the
Surviving Corporation’s historic business) and (b) cease (or cause the Surviving
Corporation to cease) to use a significant portion of the Surviving
Corporation’s historic business assets in a trade or business (assuming that the
assets of ProGames as of the date of the Merger constitute the Surviving
Corporation’s historic business assets).  Neither Winning Edge nor the Merger
Sub has any plan or intention to cause the Surviving Corporation to dispose of
assets following the Merger such that after the Merger the Surviving Corporation
will no longer continue to hold (as such term is used in Code Section
368(a)(2)(E)(i)) substantially all of its assets and the assets of the Merger
Sub.  For purposes of the foregoing, the term “substantially all” means at least
90 percent of the fair market value of the net assets and at least 70 percent of
the fair market value of the gross assets of the Merger Sub and the Surviving
Corporation.

4.30

Absence of Plans.  Since the date of its most recent SEC Report, other than as
set forth in Sections  and , the Board of Directors of Winning Edge has not
authorized any recapitalization, reclassification, spin-off, stock split, stock
combination, stock or extraordinary cash dividend, or reverse split with respect
to Winning Edge Stock.

4.31

Disclosure.  No representation or warranty by Winning Edge or the Merger Sub
contained in this Agreement, including any statement contained in the Winning
Edge Disclosure Letter, or any Closing Document contains any untrue statement of
a material fact or omits to state any material fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein
not misleading.

ARTICLE V

COVENANTS

5.1

Best Efforts.  Each of the Parties shall use its best efforts, to the extent
commercially reasonable, to take all actions and to do all things necessary,
proper or advisable to consummate the transactions contemplated by this
Agreement.

5.2

Securities Laws.

(a)

Winning Edge, the Merger Sub, and the Surviving Corporation shall take such
steps as may be necessary to comply with the securities and blue sky laws of all
jurisdictions which are applicable to the issuance of Winning Edge Stock in
connection with the Merger.  ProGames shall use its best efforts, to the extent
commercially reasonable, to assist Winning Edge as may be necessary to comply
with such securities and blue sky laws.

(b)

So long as Winning Edge or any successor entity has securities registered under
the Securities Act or the Exchange Act, Winning Edge or such successor entity
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act, all to the extent required pursuant to Rule 144 to enable
stockholders who exchange ProGames Shares for Winning Edge Stock pursuant to the
terms of this Agreement to sell Winning Edge Stock pursuant to Rule 144 adopted
by the Securities and Exchange Commission under the Securities Act (as such rule
may be amended from time to time) or any similar rule or regulation hereafter
adopted by the Securities and Exchange Commission.

(c)

If at any time after the Effective Time, Winning Edge takes or fails to comply
with its obligations under the immediately preceding paragraph (c), or if the
Rule 144 is not available to the stockholders who exchange ProGames Shares for
Winning Edge Stock pursuant to the terms of this Agreement as a result of any
action taken or not taken by Winning Edge, then Winning Edge shall enter into a
registration rights agreement with each such stockholder in form and substance
reasonably acceptable to Winning Edge and such stockholder.

(d)

In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, each
shareholder of ProGames shall execute and deliver to Winning Edge an accredited
investor questionnaire in substantially the same form as that attached hereto as
Exhibit B.




(e)

In connection with the transaction contemplated by this Agreement, Winning Edge
and ProGames shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the shareholders of ProGames reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.




(f)

In order to more fully document reliance on the exemptions as provided herein,
ProGames, the ProGames Shareholders, and Winning Edge shall execute and deliver
to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as ProGames or Winning
Edge and their respective counsel may reasonably request in connection with
reliance on exemptions from registration under such securities laws.




(g)

In connection with the transaction contemplated by this Agreement, ProGames and
Winning Edge shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where the ProGames Shareholders reside unless an
exemption requiring no filing is available in such jurisdictions, all to the
extent and in the manner as may be deemed by such parties to be appropriate.




(h)

In order to more fully document reliance on the exemptions as provided herein,
ProGames, the ProGames Shareholders, and Winning Edge shall execute and deliver
to the other, at or prior to the Closing, such further letters of
representation, acknowledgment, suitability, or the like as Winning Edge or
ProGames and their respective counsel may reasonably request in connection with
reliance on exemptions from registration under such securities laws.




5.3

Reorganization.  Except for the transactions contemplated by this Agreement
neither Winning Edge nor the Merger Sub will take any action, or cause the
Surviving Corporation to take any action, which would have the result of
disqualifying the Merger as a reorganization pursuant to Section 368(a)(2)(E) of
the Code.  In addition, neither Winning Edge nor the Merger Sub will adopt any
position (or cause the Surviving Corporation to adopt any position) which is
inconsistent with the treatment of the Merger as a tax-free reorganization.

5.4

Reasonable Commercial Efforts and Further Assurances.  Each Party, at the
reasonable request of another Party, and as soon as practicable, shall execute
and deliver at the requesting Party’s expense such other instruments and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

5.5

No Solicitation.  Neither Winning Edge nor ProGames, nor any of their respective
subsidiaries, affiliates, officers, directors, representatives or agents shall,
directly or indirectly, solicit, initiate or encourage (including by way of
furnishing information) any person, entity or group concerning any merger, sale
of substantial assets outside the ordinary course of business, sale of shares of
capital stock or similar transaction involving itself or any of its subsidiaries
or divisions (other than the transactions contemplated by this Agreement),
provided that either of them may participate in negotiations with or furnish
information to a third party if its Board of Directors, exercising reasonable
judgment, believes that the failure to do so would be a breach of its fiduciary
duty under applicable law. Each of Winning Edge and ProGames shall promptly
advise the other of any such inquiries or proposals.  The Parties agree that the
Merger represents a strategic merger of equals and that the “business judgment
rule,” as interpreted under Delaware law, shall apply to any review of the
discharge of fiduciary duty by the Board of Directors of either Party in
connection with the Merger.

5.6

Indemnification.  All rights to indemnification and advancement of expenses
existing in favor of those Persons who are or were directors, officers, agents
or employees of ProGames or Winning Edge (the “Indemnified Persons”) for acts
and omissions occurring prior to the Effective Time, as provided in ProGames’s
and Winning Edge’s Certificate of Incorporation or by-laws (in each case as in
effect as of the date of this Agreement), shall survive the Merger and shall be
fully complied with by Winning Edge and the Surviving Corporation, to the
fullest extent permitted by the laws of the State of Delaware.

5.7

Reverse Stock Split.  Winning Edge shall take all actions necessary (i) under
its Certificate of Incorporation and Bylaws to effect a 1-for-30 reverse stock
split, affecting all of Winning Edge’s capital stock, securities convertible
into Winning Edge’s capital stock, and warrants, options and rights of any kind
that represent a right receive, by purchase or otherwise, any shares of Winning
Edge’s capital stock (the “Reverse Stock Split”) effective at or prior to the
Closing Date and (ii) under SEC Rule 10b-17 to make a timely announcement of the
record date for the Reverse Stock Split.

5.8

Series B Preferred Stock; Special Dividend.  Winning Edge shall create a new
series of preferred stock with the powers, preferences, and relative
participating, optional, and other rights, and the qualifications, limitations,
and restrictions set forth on Exhibit C (the “Series B Preferred Stock”).  Prior
to the Closing Date, Winning Edge shall declare and pay a special $10,000,000
dividend to holders of record of Winning Edge Stock as of the record date for
such special dividend, payable in shares of Series B Preferred Stock (the
“Special Dividend”) and shall make a timely announcement under SEC Rule 10b-17
of the record date for the Special Dividend.

5.9

Private Placement.  The Parties shall use their best efforts to obtain funding
commitments, on terms agreeable to Winning Edge and ProGames, from one or more
investment bankers to perform the Private Placement for the benefit of Winning
Edge promptly following the Effective Time.

5.10

Officers and Directors of Winning Edge.  Winning Edge shall take all actions
necessary to ensure that, effective as of the Effective Time, the officers and
directors of Winning Edge shall be as set forth on Exhibit D.

5.11

Certain Employees.  Winning Edge shall use its best efforts to negotiate an
employment agreement or consulting agreement with Messrs. Wayne Allyn Root, Jay
O. Wright, Martin Gray, Jeff Johnson and Douglas R. Miller and each other
employee of Winning Edge specified by ProGames in such form and upon such terms
and conditions as are reasonably satisfactory to ProGames.

5.12

Notice of Redemption.  No fewer than eight days prior to the Closing Date,
Winning Edge shall notify Laurus Master Fund, Ltd. (“Laurus”) that the Secured
Convertible Term Note, dated October 29, 2004, held by Laurus shall be redeemed
by Winning Edge at the Closing or as soon thereafter as is practicable.

5.13

Restructure of Bridge Financing.  The Parties shall use their best efforts to
restructure (i) the Loan Agreement between Winning Edge and CSI Business
Finance, Inc. (“CSIBF”), dated September 11, 2006, (ii) the Promissory Notes,
dated September 11 , 2006 and September 21, 2006, issued by Winning Edge to
CSIBF, (iii) the Pledge and Escrow Agreement, dated September 11, 2006, by and
among Winning Edge, CSIBF and a third party escrow agent, (iv) the Insider
Pledge and Escrow Agreement, dated September 11, 2006, by and among Winning
Edge, CSIBF, Mr. Wayne Allyn Root and a third party escrow agent, (v) the
Security Agreement, dated September 11, 2006, by and between Winning Edge and
CSIBF, and (vi) the Subsidiary Security Agreement, dated September 11, 2006, by
and between CSIBF and Global SportsEDGE, Inc., a wholly-owned subsidiary of
Winning Edge (collectively, the “CSIBF Bridge Financing”), upon such terms and
conditions as are reasonably satisfactory to Winning Edge and ProGames.

5.14

Renegotiation of Consulting Agreement.  Winning Edge shall use its best efforts
to renegotiate the Consulting Agreement between Winning Edge and Turnaround
Partners, Inc., dated as of June 1, 2006 (the “Turnaround Partners Agreement”),
upon such terms and conditions as are reasonably satisfactory to ProGames.

5.15

Bank Accounts.  Winning Edge shall ensure that at the Effective Time Mr. Douglas
R. Miller shall be removed as an authorized signatory from all of its bank
accounts and that Mr. Martin Gray shall be added as an authorized signatory on
all of its bank accounts.  Prior to the Effective Time, Winning Edge shall
establish a new investment account as designated by ProGames, with Messrs. Jay
O. Wright and Martin Gray designated as the only authorized signatories.

5.16

No Stock Issuances.  None of the Parties shall issue any shares of capital stock
 or any other securities or any subscriptions, options, warrants, plans or other
agreements or rights of any kind to purchase or otherwise receive or be issued,
or securities or obligations of any kind convertible into, any shares of capital
stock or other securities of such Party, except as contemplated by this
Agreement or pursuant to the exercise of any options or warrants or conversion
of any debt outstanding on the date hereof in accordance with the terms thereof.

ARTICLE VI

CONDITIONS TO CONSUMMATION OF MERGER

6.1

Conditions to Each Party’s Obligations.  The respective obligations of each
Party to consummate the Merger and the other transactions contemplated hereby
are subject to the satisfaction of the following conditions unless any such
condition is waived, in writing, by the other Party:

(a)

this Agreement and the Merger shall have received Winning Edge Stockholder
Approval and ProGames Stockholder Approval;

(b)

a minimum of $2,200,000 has been raised pursuant to the Private Placement and,
except for the Closing, all conditions to the initial closing the Private
Placement have been satisfied;

(c)

Winning Edge and ProGames shall be satisfied that the issuances of Winning Edge
Stock in the transaction shall be exempt under Regulation D of the Securities
Act and Section 4(2) of the Securities Act;

(d)

no temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Merger shall have
been issued, nor shall any proceeding brought by any Governmental Entity,
seeking any of the foregoing be pending; nor shall there be any action taken, or
any statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the Merger which makes the consummation of the Merger illegal; and

(e)

no proceeding in which ProGames, Winning Edge or the Merger Sub shall be a
debtor, defendant or party seeking an order for its own relief or reorganization
shall have been brought or be pending by or against ProGames, Winning Edge or
the Merger Sub under any United States or state bankruptcy or insolvency law.

6.2

Conditions to Obligations of Winning Edge and the Merger Sub.  The obligation of
each of Winning Edge and the Merger Sub to consummate the Merger is subject to
the satisfaction of the following additional conditions, unless any such
condition is waived, in writing, by Winning Edge:

(a)

ProGames shall have obtained all of the waivers, permits, consents, assignments,
approvals or other authorizations, and effected all of the registrations,
filings and notices, referred to in the ProGames Disclosure Letter, except for
any which if not obtained or effected would not have a Material Adverse Effect
on ProGames or on the ability of the Parties to consummate the transactions
contemplated by this Agreement;

(b)

the representations and warranties of ProGames set forth in  shall be true and
correct in all material respects as of the Closing Date, except for
representations and warranties made as of a specified date, which shall be true
and correct in all material respects as of such date;

(c)

ProGames shall have performed or complied with, in all material respects, its
covenants set forth in  required to be performed or complied with under this
Agreement prior to the Closing Date;

(d)

Winning Edge and the Merger Sub shall have received from the Secretary of
ProGames a certificate (i) certifying ProGames Charter, (ii) certifying the
Bylaws of ProGames, (iii) certifying the resolutions of the Board of Directors
of ProGames, (vi) certifying the resolutions of the stockholders of ProGames,
and (v) attesting to the incumbency of the officers of ProGames;

(e)

Winning Edge and the Merger Sub shall have received from the President of
ProGames a certificate certifying (i) all of ProGames’s representations and
warranties set forth in set forth in  continue to be true and correct in all
material respects as of the Closing Date, except for representations and
warranties made as of a specified date, which were true and correct in all
material respects as of such date and (ii) ProGames has performed or complied
with, in all material respects, all of its covenants set forth in  required to
be performed or complied with under this Agreement prior to the Closing Date;

(f)

ProGames shall have delivered the certificates described in Section (a) hereof
and all other documents required to be delivered to Winning Edge on or before
the Closing Date;

(g)

ProGames shall have delivered the opinion of its counsel, Seyfarth Shaw LLP, in
the form of opinion annexed hereto as Exhibit E; and

(h)

all actions to be taken by ProGames in connection with the consummation of the
transactions contemplated hereby, and all certificates, opinions, instruments
and other documents required to effect the transactions contemplated hereby
shall be reasonably satisfactory in form and substance to Winning Edge and the
Merger Sub.

6.3

Conditions to Obligations of ProGames.  The obligation of ProGames to consummate
the Merger is subject to the satisfaction of the following additional
conditions, unless any such condition is waived, in writing, by ProGames:

(a)

Winning Edge and the Merger Sub shall have obtained all of the waivers, permits,
consents, approvals or other authorizations, and effected all of the
registrations, filings and notices (including, but not limited to any filings
that are required with the SEC prior to the consummation of the Merger), except
for any which if not obtained or effected would not have a Material Adverse
Effect on Winning Edge or the Merger Sub or on the ability of the Parties to
consummate the transactions contemplated by this Agreement;

(b)

the representations and warranties of Winning Edge and the Merger Sub set forth
in   shall be true and correct in all material respects as of the Closing Date,
except for representations and warranties made as of a specified date, which
shall be true and correct in all material respects as of such date;

(c)

each of Winning Edge and the Merger Sub shall have performed or complied with,
in all material respects, its respective agreements and covenants required to be
performed or complied with under this Agreement prior to the Closing Date;

(d)

ProGames shall have received from the Secretary of Winning Edge a certificate
(i) certifying the Certificate of Incorporation of Winning Edge, the Certificate
of Amendment filed in connection with Section  and the Certificate of
Designations filed in connection with Section , (ii) certifying the Bylaws of
Winning Edge, (iii) certifying the resolutions of the Board of Directors of
Winning Edge, and (iv) attesting to the incumbency of the officers of Winning
Edge;

(e)

ProGames shall have received from the Secretary of the Merger Sub a certificate
(i) certifying the Certificate of Incorporation of the Merger Sub, (ii)
certifying the Bylaws of the Merger Sub, (iii) certifying the resolutions of the
Board of Directors, (iv) certifying the resolutions of the sole stockholder of
the Merger Sub, and (v) attesting to the incumbency of the officers of the
Merger Sub;

(f)

ProGames shall have received from the President of Winning Edge a certificate
certifying (i) all of Winning Edge’s representations and warranties set forth in
set forth in  continue to be true and correct in all material respects as of the
Closing Date, except for representations and warranties made as of a specified
date, which were true and correct in all material respects as of such date and
(ii) Winning Edge has performed or complied with, in all material respects, all
of its covenants set forth in  required to be performed or complied with under
this Agreement prior to the Closing Date;

(g)

ProGames shall have received from the President of Merger Sub a certificate
certifying (i) all of Merger Sub’s representations and warranties set forth in
set forth in  continue to be true and correct in all material respects as of the
Closing Date, except for representations and warranties made as of a specified
date, which were true and correct in all material respects as of such date and
(ii) Merger Sub has performed or complied with, in all material respects, all of
its covenants set forth in  required to be performed or complied with under this
Agreement prior to the Closing Date;

(h)

Winning Edge shall have delivered the certificates described in Section (b)
hereof, as applicable, and all other documents required to be delivered to
Winning Edge on or before the Closing Date;

(i)

Winning Edge shall have delivered the opinion of its counsel, Victor D. Schwarz,
P.C., in the form of opinion annexed hereto as Exhibit F;

(j)

Winning Edge shall have delivered an employment agreement with each of Messrs.
Wayne Allyn Root, Jay O. Wright, Martin Gray, Jeff Johnson and Douglas R.
Miller, each in such form and upon such terms and conditions as are reasonably
acceptable to ProGames, dated the Closing Date and duly executed by an
authorized officer of Winning Edge and the respective employee;

(k)

Winning Edge shall have delivered restructured CSIBF Bridge Financing documents
in such form and upon such terms and conditions as are reasonably satisfactory
to ProGames, dated the Closing Date and duly executed by an authorized officer
of Winning Edge and CSIBF;

(l)

Winning Edge shall have delivered renegotiated Turnaround Partners Agreement in
such form and upon such terms and conditions as are reasonably satisfactory to
ProGames, dated the Closing Date and duly executed by an authorized officer of
Winning Edge and Turnaround Partners, Inc.;

(m)

Winning Edge shall have delivered a tax opinion of an accounting firm reasonably
acceptable to ProGames, in such form as is reasonably acceptable to ProGames;
and

(n)

all actions to be taken by Winning Edge or Merger Sub in connection with the
consummation of the transactions contemplated hereby, and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
ProGames.

6.4

Certain Waivers.  The Parties acknowledge and agree that if a Party has actual
knowledge of any breach by any other Party of any representation, warranty,
agreement or covenant contained in this Agreement, and such Party proceeds with
the Closing, such Party shall be deemed to have irrevocably waived such breach
for that particular breach only and such Party and its successors and assigns
shall not be entitled to assert any right or to seek any remedy for any damages
arising from any matters relating to such breach, notwithstanding anything to
the contrary contained herein or in any certificate delivered pursuant hereto.

ARTICLE VII

TERMINATION; INDEMNIFICATION

7.1

Termination of Agreement.  The Parties may terminate this Agreement prior to the
Effective Time as provided below (provided that Merger Sub shall not be deemed a
Party for the purposes of this Section ):

(a)

the Parties may terminate this Agreement by mutual written consent;

(b)

any Party may terminate this Agreement by giving written notice to the other
Parties at any time;

(c)

any Party may terminate this Agreement by giving written notice to the other
Parties upon the entry of any permanent injunction or other order of a court or
other competent authority preventing the consummation of the Merger that has
become final and nonappealable;

(d)

by either Party (i) if there shall have been a breach of any representation,
warranty, covenant or agreement on the part of the other Party contained in this
Agreement such that the conditions set forth in  would not be satisfied and, in
either such case, such breach is not capable of being cured or, if capable of
being cured, shall not have been cured prior to the Effective Time; provided
that no Party shall have the right to terminate this Agreement pursuant to this
Section (d) if such Party (or, in the case of Winning Edge, Merger Sub) is then
in material breach of any of its covenants or agreements contained in this
Agreement, or (ii) if the Board of Directors of the other Party (A) shall have
withdrawn, modified or changed in a manner adverse to the terminating Party its
approval or recommendation of this Agreement or the Merger or (B) shall have
shall have failed to approve or recommend this Agreement or the Merger by the
proposed Closing Date; and

(e)

by either Party if the Closing shall not have taken place by the Termination
Date.

7.2

Effect of Termination.  

(a)

If any Party terminates this Agreement pursuant to Section (a), (c) or (e), all
obligations of the Parties hereunder shall terminate without any liability of
any Party to any other Party, including the directors, officers, employees,
agents, consultants, representatives, advisors, stockholders, members or
Affiliates of any Party.

(b)

If any Party terminates this Agreement pursuant to Section (b), then the
terminating Party of this Agreement shall pay $250,000 (the “Termination Fee”)
to the other Party as promptly as reasonably practicable (and, in any event,
within two Business Days following such termination), payable by wire transfer
of same day funds, and all other obligations of the Parties hereunder shall
terminate without any other liability of any Party to any other Party, including
the directors, officers, employees, agents, consultants, representatives,
advisors, stockholders, members or Affiliates of any Party or any third party,
including any party with whom Winning Edge enters into a merger agreement or who
is purchasing Winning Edge assets or securities, including Winning Edge Stock.

(c)

If Winning Edge terminates this Agreement for any reason other than pursuant to
Section (c) and then enters into a merger agreement or a sale of all or
substantially all of its assets with a party other than ProGames within sixty
(60) days of the date of termination of this Agreement, Winning Edge shall pay
the Termination Fee to ProGames  as promptly as reasonably practicable (and, in
any event, within two Business Days following such termination), payable by wire
transfer of same day funds, and all other obligations of the Parties hereunder
shall terminate without any other liability of any Party to any other Party,
including the directors, officers, employees, agents, consultants,
representatives, advisors, stockholders, members or Affiliates of any Party.

(d)

If any Party terminates this Agreement pursuant to Section (d), then the Party
in breach of this Agreement shall pay the Termination Fee to the terminating
Party as promptly as reasonably practicable (and, in any event, within two
Business Days following such termination), payable by wire transfer of same day
funds, and all other obligations of the Parties hereunder shall terminate
without any other liability of any Party to any other Party, including the
directors, officers, employees, agents, consultants, representatives, advisors,
stockholders, members or Affiliates of any Party or any third party, including
any party with whom Winning Edge enters into a merger agreement or who is
purchasing Winning Edge assets or securities, including Winning Edge Stock.

(e)

Notwithstanding the foregoing, the following obligations shall survive
termination of this Agreement:  (i) the liability of any Party for any breach of
this Agreement; (ii) the obligations relating to press releases and
announcements, as provided in Section ; and (iii) each Party’s obligation to
bear certain fees and expenses incurred in connection with the preparation and
negotiation of this Agreement and the transactions contemplated herein as
provided in Section .

(f)

The parties hereby agree the Termination Fee shall be considered a liquidating
damage fee and be complete and full payment of any and all liabilities, damages
and expenses incurred under this Agreement by either Party and such Termination
Fee shall cover any and all liability, damage and causes of action resulting
from any breach of this Agreement by either Party and such Party receiving the
Termination Fee shall sign a general release and waiver of liability
relinquishing any and all claims, causes of action and damages related to this
Agreement and any and all relationships and understandings among the Parties
including their respective directors, officers, employees, agents, consultants,
representatives, advisors, stockholders and members or affiliates of any party
and any third party contracting with any of the Parties.

7.3

Amendment.  Subject to applicable law, the Parties may cause this Agreement to
be amended at any time by execution of an instrument in writing signed on behalf
of each of the Parties.

7.4

Extension, Waiver.  At any time prior the Effective Time, any Party may, to the
extent legally allowed (i) extend the time for the performance of any of the
obligations or other acts of the other Parties, (ii) waive any inaccuracies in
the representations and warranties made to such Party contained herein or in any
document delivered pursuant hereto, and (iii) waive compliance with any of the
agreements or conditions for the benefit of such Party contained herein.  Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party.

7.5

Survival of Representations, Warranties and Covenants.

(a)

All representations and warranties of the parties contained in this Agreement
will remain operative and in full force and effect, regardless of any
investigation made by or on behalf of the other Parties to this Agreement, until
the earlier of the termination of this Agreement or one (1) year after the
Closing Date (the “Survival Period”), whereupon such representations, warranties
and covenants will expire (except for covenants that by their terms survive for
a longer period). The Parties post-closing remedies for a breach are not limited
by the pre-closing discovery of a breach.

(b)

All covenants of the parties contained in this Agreement shall remain operative
for such periods of time as necessary for the applicable Party to fulfill such
covenant, unless otherwise agreed in writing by the other Parties.

7.6

Indemnification of Winning Edge.  Subject to the limitations set forth in this ,
ProGames, agrees to indemnify and hold harmless Winning Edge and its officers,
directors, agents and employees, and each person, if any, who controls or may
control Winning Edge within the meaning of the Securities Act from and against
any and all damages:

(a)

Arising out of any misrepresentation or breach of or default in connection with
any of the representations, warranties and covenants given or made by ProGames
in this Agreement or any certificate, document or instrument delivered by or on
behalf of ProGames pursuant hereto; or

(b)

Resulting from any failure of the stockholders to have good, valid and
marketable title to the issued and outstanding ProGames Shares held by them,
free and clear of all liens, claims, pledges, options, adverse claims,
assessments or charges of any nature whatsoever, or to have full right, capacity
and authority to vote such ProGames Shares in favor of the Merger and the other
transactions contemplated by the Merger Agreement.

The foregoing are collectively referred to as the “Winning Edge Indemnity
Claims.”

7.7

Indemnification of ProGames.  Subject to the limitations set forth in this ,
Winning Edge and Merger Sub agree to jointly and severally indemnify and hold
harmless ProGames and its officers, directors, agents and employees, from and
against any and all damages:

(a)

Arising out of any misrepresentation or breach of or default in connection with
any of the representations, warranties and covenants given or made by Winning
Edge or Merger Sub in this Agreement or any certificate, document or instrument
delivered by or on behalf of Winning Edge or Merger Sub pursuant hereto; or

(b)

Resulting from any failure of Winning Edge to have good, valid and marketable
title to the fully paid nonassessable shares of Winning Edge Stock constituting
all or any part of the Merger Shares, free and clear of all liens, claims,
pledges, options, adverse claims, assessments or charges of any nature
whatsoever, or to have full right, capacity and authority to cause all of the
shares representing such Winning Edge Stock to be issued to ProGames
stockholders in connection with the conversion of each share of ProGames Shares
as contemplated by this Agreement.

The foregoing are collectively referred to as the “ProGames Indemnity Claims.”
 ProGames Indemnity Claims together with Winning Edge Indemnity Claims are
collectively referred to as the “Indemnity Claims.”

7.8

General Notice and Procedural Requirements for Indemnity Claims.
 Notwithstanding the foregoing, the party or person having the indemnity
obligation under this  (the “Indemnifying Party”), shall be obligated to
indemnify and hold harmless the party or person entitled to indemnity under this
 (the “Indemnified Party”), only with respect to any Indemnity Claims of which
the Indemnified Party notifies with specificity the Indemnifying Party in
accordance with Section  of this Agreement and, if applicable, within the
following time period: (i) with regard to any representation or warranty under
this Agreement, prior to the end of the Survival Period of such representation
or warranty (unless such Indemnity Claim relates to a claim arising prior to the
termination of the Survival Period, in which case the time period shall be
extended to thirty (30) days after such Indemnity Claim is first received by an
Indemnified Party); or (ii) with regard to any covenant under this Agreement
which by its terms expires, prior to the end of the survival period relating to
such covenant (unless such Indemnity Claim relates to a claim arising prior to
the termination of the applicable survival period, in which case the time period
shall be extended to thirty (30) days after such Indemnity Claim is first
received by an Indemnified Party).

7.9

Notice and Procedural Requirements for Third Party Claims.  If a complaint,
claim or legal action is brought by a third party (a “Third Party Claim”) as to
which an Indemnified Party is entitled to indemnification, the Indemnified Party
shall give written notice of such Third Party Claim to the Indemnifying Party in
accordance with Section  of this Agreement promptly after the Indemnified Party
receives notice thereof, which notice shall include a copy of any letter,
complaint or similar writing received by the Indemnified Party; provided
however, that any failure to provide or delay in providing such information
shall not constitute a bar or defense to indemnification except to the extent
the Indemnifying Party has been prejudiced thereby.

The Indemnifying Party shall have the right to assume the defense of such Third
Party Claim with counsel reasonably satisfactory to the Indemnified Party.
 After notice from the Indemnifying Party to the Indemnified Party of the
Indemnifying Party’s election so to assume the defense of such Third Party
Claim, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense of such Third Party Claim except as hereinafter
provided.  If the Indemnifying Party elects to assume such defense and select
counsel, the Indemnified Party may participate in such defense through its own
separate counsel, but the fees and expenses of such counsel shall be borne by
the Indemnified Party unless: (i) otherwise specifically agreed by the
Indemnifying Party; or  (ii) counsel selected by the Indemnifying Party
determines that because of a conflict of interest between the Indemnifying Party
and the Indemnified Party such counsel for the Indemnifying Party cannot
adequately represent both parties in conducting the defense of such action.  In
the event the Indemnified Party maintains separate counsel because counsel
selected by the Indemnifying Party has determined that such counsel cannot
adequately represent both parties because of a conflict of interest between the
Indemnifying Party and the Indemnified Party, then the Indemnifying Party shall
not have the right to direct the defense of such Third Party Claim on behalf of
the Indemnified Party.

The failure of the Indemnifying Party to notify an Indemnified Party of its
election to defend such Third Party Claim within thirty (30) days after notice
thereof was given to the Indemnifying Party shall be deemed a waiver by the
Indemnifying Party of its rights to defend such Third Party Claim.

If the Indemnifying Party assumes the defense of a Third Party Claim, the
obligations of the Indemnifying Party shall include taking all steps necessary
in the defense of such Third Party Claim and holding the Indemnified Party
harmless from and against any and all Damages caused or arising out of any
settlement approved by the Indemnified Party or any judgment in connection with
the claim or litigation.

If the Indemnifying Party does not assume the defense of such Third Party Claim
in accordance with this Section, the Indemnified Party may defend against such
claim or litigation in such manner as it deems appropriate; provided, however,
that the Indemnified Party may not settle such Third Party Claim without the
prior written consent of the Indemnifying Party; provided that the Indemnifying
Party may not withhold such consent unless it has provided security of a type
and in an amount reasonably acceptable to the Indemnified Party for the payment
of its indemnification obligations with respect to such Third Party Claim.  The
Indemnifying Party shall promptly reimburse the Indemnified Party for the amount
of Damages caused or arising out of any judgment rendered with respect to such
Third Party Claim, and for all costs and expenses incurred by the Indemnified
Party in the defense of such claim.

The Indemnifying Party may settle any Third Party Claim in its sole discretion
without the prior written consent of the Indemnified Party, provided that such
settlement involves only the payment of cash by the Indemnifying Party to the
claimant and does not impose any other obligation on the Indemnifying Party or
any liability or obligation on the Indemnified Party.

7.10

Notice and Procedural Requirements for Direct Claims.  Any claim for
indemnification by an Indemnified Party on account of Damages which do not
result from a Third Party Claim (a “Direct Claim”) shall be asserted by giving
the Indemnifying Party reasonably prompt notice thereof in accordance with
Section  of this Agreement; provided, however, that any failure to provide, or
delay in providing, such notification shall not constitute a bar or defense to
indemnification except to the extent the Indemnifying Party has been prejudiced
thereby.  After receiving notice of a Direct Claim, the Indemnifying Party will
have a period of thirty (30) days within which to respond in writing to such
Direct Claim.  If the Indemnifying Party rejects such claim or does not respond
within such thirty (30) day period (in which case the Indemnifying Party will be
deemed to have rejected such claim), the Indemnified Party will be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this .

7.11

Maximum Liability.  Notwithstanding anything to the contrary in this Agreement,
in no event will an Indemnifying Party’s indemnity obligations under this  in
the aggregate exceed $250,000.

ARTICLE VIII

MISCELLANEOUS

8.1

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

8.2

Entire Agreement.  This Agreement, the ProGames Disclosure Letter, the Winning
Edge Disclosure Letter, the Schedules, the Exhibits, the documents and
instruments and other agreements among the parties referred to herein constitute
the entire agreement among the Parties and supersedes any prior understandings,
agreements or representations by or among the Parties, written or oral, with
respect to the subject matter hereof.

8.3

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors, heirs,
legal representatives and permitted assigns.  No Party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Parties.

8.4

Public Announcement.  Upon execution of this Agreement, Winning Edge and
ProGames will issue a press release approved by both parties announcing the
Merger.  Thereafter, Winning Edge and ProGames may issue such press releases,
and make such other disclosures regarding the Merger, as each determines are
required under applicable securities laws or regulatory rules, any such press
releases being subject to the prior approval, not to be unreasonably withheld,
of the other party.  Any press releases by Winning Edge will be filed under Form
8-K with the Securities Exchange Commission.

8.5

Confidentiality.  Winning Edge and ProGames each recognize that they have
received and will receive confidential information concerning the other during
the course of the Merger negotiations and preparations.  Accordingly, Winning
Edge and ProGames each agrees (a) to use its respective best efforts to prevent
the unauthorized disclosure of any confidential information concerning the other
that was or is disclosed during the course of such negotiations and
preparations, and is clearly designated in writing as confidential at the time
of disclosure, and (b) to not make use of or permit to be used any such
confidential information other than for the purpose of effectuating the Merger
and related transactions.  The obligations of this section will not apply to
information that (i) is or becomes part of the public domain, (ii) is disclosed
by the disclosing party to third parties without restrictions on disclosure,
(iii) is received by the receiving party from a third party without breach of a
nondisclosure obligation to the other party, or (iv) is required to be disclosed
by law, including with the Securities and Exchange Commission.  If this
Agreement is terminated, all copies of documents containing confidential
information shall be returned by the receiving party to the disclosing party.

8.6

Counterparts, Facsimile Signatures.  This Agreement may be executed with
counterpart signature pages or in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  This Agreement may be executed by facsimile signatures.

8.7

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

8.8

Notices.  All notices, requests, demands, claims, and other communications
hereunder (each a “Notice”) shall be in writing.  Any Notice shall be (a) sent
by registered or certified mail, return receipt requested, postage prepaid, (b)
sent via a reputable nationwide overnight courier service, charges prepaid or
(c) sent via facsimile (with acknowledgment of complete transmission) with a
confirmation copy by registered or certified mail or overnight courier as
aforesaid, in each case to the intended recipient as set forth below:

If to ProGames:




ProGames Network, Inc.

6901 SW 63rd Court

Miami, FL 33143

Attention:  Martin Gray, CEO

Facsimile:  (305) 740-7491




Copies to:




Mobilepro Corp.

6701 Democracy Boulevard

Suite 202

Bethesda, MD  20817

Attention:  Jay O. Wright, Chairman

Facsimile:  (301) 315-9027




Seyfarth Shaw LLP

815 Connecticut Avenue, N.W.

Suite 500

Washington, DC  20006

Attention:  Ernest Stern, Esq.

Facsimile:  (202) 828-5393




If to Winning Edge or Merger Sub:




Winning Edge International, Inc.

5052 S. Jones Boulevard

Las Vegas, NV 89118

Attention:  Wayne Allyn Root, CEO

Facsimile:  (702) 967-6002




Copy to:




Victor D. Schwarz, P.C.

4764 South 900 East, Suite 3(A)

Salt Lake City, Utah 84117

Facsimile:  (801) 685-0949




Each Notice shall be deemed to have been given and effective upon receipt (or
refusal of receipt).  Any Party may change the address to which Notices
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.

8.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Delaware.
 In addition, each of the Parties hereto (a) consents to submit itself to the
personal jurisdiction of the any federal court or state court located in the
State of Delaware in the event any dispute arises out of this Agreement or any
of the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated hereby in any
court other than a federal court or a state court located in the State of
Delaware.

8.10

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.

8.11

Expenses; Attorney’s Fees.  In the event that the Merger is consummated, all
federal and state regulatory and transfer agent fees of Winning Edge and the
Merger Sub in connection with the Merger, including all legal and accounting
fees, shall be paid out of the proceeds from the financing.  In addition, with
respect to all other costs and expenses relating to the Merger, each of Winning
Edge and ProGames shall be responsible for and bear all of their own costs and
expenses.    Except as set forth in Section , all Parties shall pay their own
expenses if the Merger is not consummated.  Notwithstanding the foregoing, if
any Party hereto initiates any legal action arising out of or in connection with
this Agreement, the prevailing party in such legal action shall be entitled to
recover from the other Party all reasonable attorney’s fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

8.12

Disclosure Letters.  The ProGames Disclosure Letter shall be arranged in
separate parts corresponding to the numbered and lettered sections contained in
this Agreement, and the information disclosed in any numbered or lettered part
shall qualify only (a) the corresponding section of this Agreement and (b) other
sections of  to the extent it is clear (notwithstanding the absence of a
specific cross reference) from a reading of the disclosure that such disclosure
is applicable to such other sections.  The Winning Edge Disclosure Letter shall
be arranged in separate parts corresponding to the numbered and lettered
sections contained in this Agreement, and the information disclosed in any
numbered or lettered part shall qualify only (a) the corresponding section of
this Agreement, and (b) other sections of  to the extent it is clear
(notwithstanding the absence of a specific cross reference) from a reading of
the disclosure that such disclosure is applicable to such other sections.  The
inclusion of any information in the ProGames Disclosure Letter or the Winning
Edge Disclosure Letter shall not be deemed to be an admission or acknowledgment
that such information is required to be included herein, is material, has or
would have a Material Adverse Effect, or is outside the ordinary course of
business.

8.13

Construction.  The Parties agree that they have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.  Any
reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

8.14

Incorporation of Exhibits and Schedules.  The Exhibits, the Schedules, the
Winning Edge Disclosure Letter and the ProGames Disclosure Letter identified in
this Agreement are incorporated herein by reference and made a part hereof.

[Signatures begin on following page]





– 1 –

DC1 30188168.8










IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

WINNING EDGE:

WINNING EDGE INTERNATIONAL, INC.







By:

/s/

     Name:  Wayne Allyn Root

     Title:  Chairman and CEO

MERGER SUB:

PROGAMES ACQUISITION CORP.







By:

/s/

     Name:  Wayne Allyn Root

     Title:  Chairman and CEO

PROGAMES:

PROGAMES NETWORK, INC.







By:

/s/

     Name:  Martin Gray

     Title:  President

 

 

 

 

 

 

 

 

 

 








– 2 –

DC1 30188168.8










EXHIBIT A




Financial Statements








DC1 30188168.8










EXHIBIT B




Form of Accredited Investor Questionnaire








DC1 30188168.8










EXHIBIT C




Series B Preferred Stock








DC1 30188168.8










EXHIBIT D




Officers and Directors of Winning Edge After the Merger




Jay O. Wright

Chairman and a Director

Martin Gray

President, Chief Executive Officer and a Director

Wayne Allyn Root

Vice Chairman and a Director

Harlan Goodson

Director

Frank Catania

Director

Robert Seale

Director














DC1 30188168.8










EXHIBIT E




Form of Opinion of Seyfarth Shaw LLP








DC1 30188168.8










EXHIBIT F




Form of Opinion of Victor D. Schwarz, P.C.[dc130188168v8mobilepropro002.gif]
[dc130188168v8mobilepropro002.gif]








DC1 30188168.8


